 
 
Exhibit 10.36
EXECUTION COPY
Published CUSIP Number: 09365VAE1
CREDIT AND GUARANTEE AGREEMENT
Dated as of March 4, 2010
among
BLOCK FINANCIAL LLC,
as the Borrower,
H&R BLOCK, INC.,
as the Guarantor,
The Lenders Party Hereto,
WELLS FARGO BANK, N.A.
as Syndication Agent,
BNP PARIBAS,
as Documentation Agent,
and
BANK OF AMERICA, N.A.,
as Administrative Agent and Swingline Lender
BANC OF AMERICA SECURITIES LLC,
WELLS FARGO SECURITIES, LLC and
BNP PARIBAS SECURITIES CORP.
Joint Lead Arrangers and Joint Book Managers
 
 





--------------------------------------------------------------------------------



 



Table of Contents

                      Page
 
  ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS        
 
           
Section 1.01
  Defined Terms     1  
Section 1.02
  Other Interpretive Provisions     17  
Section 1.03
  Accounting Terms; GAAP     18  
Section 1.04
  Times of Day     18  
 
           
 
  ARTICLE II
THE COMMITMENTS AND CREDITS        
 
           
Section 2.01
  Committed Loans     18  
Section 2.02
  Borrowings, Conversions and Continuations of Committed Loans     18  
Section 2.03
  Swingline Loans     20  
Section 2.04
  Termination and Reduction of Commitments     23  
Section 2.05
  Repayment of Loans; Evidence of Debt     23  
Section 2.06
  Prepayment of Loans     24  
Section 2.07
  Fees     25  
Section 2.08
  Interest     25  
Section 2.09
  Alternate Rate of Interest     26  
Section 2.10
  Increased Costs     26  
Section 2.11
  Break Funding Payments     27  
Section 2.12
  Taxes     28  
Section 2.13
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs; Administrative
Agent’s Clawback     29  
Section 2.14
  Mitigation Obligations; Replacement of Lenders     31  
Section 2.15
  Illegality     32  
Section 2.16
  Cash Collateral     33  
Section 2.17
  Defaulting Lenders     33  
 
           
 
  ARTICLE III
REPRESENTATIONS AND WARRANTIES        
 
           
Section 3.01
  Organization; Powers     35  
Section 3.02
  Authorization; Enforceability     35  
Section 3.03
  Governmental Approvals; No Conflicts     36  
Section 3.04
  Financial Condition; No Material Adverse Change     36  
Section 3.05
  Properties     36  
Section 3.06
  Litigation and Environmental Matters     37  
Section 3.07
  Compliance with Laws and Agreements     37  
Section 3.08
  Investment Company Status     37  
Section 3.09
  Taxes     37  
Section 3.10
  ERISA     37  

Block Financial LLC Credit Agreement

i



--------------------------------------------------------------------------------



 



                      Page
Section 3.11
  Disclosure     38  
Section 3.12
  Federal Regulations     38  
Section 3.13
  Subsidiaries     38  
Section 3.14
  Insurance     38  
 
           
 
  ARTICLE IV
CONDITIONS        
 
           
Section 4.01
  Conditions of Effectiveness     38  
Section 4.02
  Conditions to all Loans     39  
 
           
 
  ARTICLE V
AFFIRMATIVE COVENANTS        
 
           
Section 5.01
  Financial Statements and Other Information     40  
Section 5.02
  Notices of Material Events     42  
Section 5.03
  Existence; Conduct of Business     42  
Section 5.04
  Payment of Taxes     42  
Section 5.05
  Maintenance of Properties; Insurance     43  
Section 5.06
  Books and Records; Inspection Rights     43  
Section 5.07
  Compliance with Laws     43  
Section 5.08
  Use of Proceeds     43  
Section 5.09
  Cleandown     43  
 
           
 
  ARTICLE VI
NEGATIVE COVENANTS        
 
           
Section 6.01
  Consolidated Net Worth     44  
Section 6.02
  Indebtedness     44  
Section 6.03
  Liens     47  
Section 6.04
  Fundamental Changes; Sale of Assets     48  
Section 6.05
  Transactions with Affiliates     49  
Section 6.06
  Restrictive Agreements     49  
 
           
 
  ARTICLE VII
GUARANTEE        
 
           
Section 7.01
  Guarantee     49  
Section 7.02
  Delay of Subrogation     50  
Section 7.03
  Amendments, etc. with respect to the Obligations; Waiver of Rights     51  
Section 7.04
  Guarantee Absolute and Unconditional     51  
Section 7.05
  Reinstatement     52  
Section 7.06
  Payments     52  
 
           
 
  ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES        
 
           
Section 8.01
  Events of Default     52  

Block Financial LLC Credit Agreement

ii



--------------------------------------------------------------------------------



 



                      Page
Section 8.02
  Remedies Upon Event of Default     54  
Section 8.03
  Application of Funds     55  
 
           
 
  ARTICLE IX
ADMINISTRATIVE AGENT        
 
           
Section 9.01
  Appointment and Authority     55  
Section 9.02
  Rights as a Lender     55  
Section 9.03
  Exculpatory Provisions     56  
Section 9.04
  Reliance by Administrative Agent     57  
Section 9.05
  Delegation of Duties     57  
Section 9.06
  Resignation of Administrative Agent     57  
Section 9.07
  Non-Reliance on Administrative Agent and Other Lenders     58  
Section 9.08
  No Other Duties, Etc     58  
 
           
 
  ARTICLE X
MISCELLANEOUS        
 
           
Section 10.01
  Notices; Effectiveness; Electronic Communication     58  
Section 10.02
  Amendments, Etc     60  
Section 10.03
  Enforcement     61  
Section 10.04
  Expenses; Indemnity; Damage Waiver     62  
Section 10.05
  Payments Set Aside     63  
Section 10.06
  Successors and Assigns     64  
Section 10.07
  Survival     67  
Section 10.08
  Counterparts; Integration; Effectiveness     67  
Section 10.09
  Severability     68  
Section 10.10
  Right of Setoff     68  
Section 10.11
  Governing Law; Jurisdiction; Etc.     68  
Section 10.12
  Waiver of Jury Trial     69  
Section 10.13
  Treatment of Certain Information; Confidentiality     70  
Section 10.14
  Interest Rate Limitation     70  
Section 10.15
  No Advisory or Fiduciary Responsibility     71  
Section 10.16
  Electronic Execution of Assignments and Certain Other Documents     71  
Section 10.17
  Termination of Existing Agreements     71  
Section 10.18
  USA PATRIOT Act     72  
 
           
SIGNATURES
        S-1  

Block Financial LLC Credit Agreement

iii



--------------------------------------------------------------------------------



 



              SCHEDULES    
 
           
 
    2.01     Commitments and Applicable Percentages
 
    3.04(a)   Guarantee Obligations
 
    3.06     Disclosed Matters
 
    3.13     Subsidiaries
 
    6.02     Existing Indebtedness
 
    6.03     Existing Liens
 
    6.04(b)   Additional Businesses
 
    6.06     Existing Restrictions
 
    10.01     Administrative Agent’s Office; Certain Addresses for Notices
 
           
EXHIBITS
   
 
           
 
          Form of
 
           
 
    A     Committed Loan Notice
 
    B     Swingline Loan Notice
 
    C     Note
 
    D     Assignment and Acceptance
 
    E-1     Form of Opinion of Mayer Brown LLP
 
    E-2     Form of Opinion of Stinson Morrison Hecker LLP

Block Financial LLC Credit Agreement

iv



--------------------------------------------------------------------------------



 



CREDIT AND GUARANTEE AGREEMENT
          This CREDIT AND GUARANTEE AGREEMENT is entered into as of March 4,
2010, among BLOCK FINANCIAL LLC, a Delaware limited liability company (the
“Borrower”), H&R BLOCK, INC., a Missouri corporation (the “Guarantor”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent
and Swingline Lender.
          The Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.
          In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          Section 1.01 Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “Administrative Agent” means Bank of America in its capacity as
administrative agent for the Lenders hereunder, or any successor administrative
agent.
          “Administrative Agent’s Office” means the Administrative Agent’s
address and, as appropriate, account as set forth on Schedule 10.01, or such
other address or account as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form approved by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For the
avoidance of doubt, neither the Guarantor nor any of its Subsidiaries shall be
deemed to Control any of its franchisees by virtue of provisions in the relevant
franchise agreement regulating the business and operations of such franchisee.
          “Aggregate Commitments” means the Commitments of all the Lenders.
          “Agreement” means this Credit and Guarantee Agreement.
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the Aggregate Commitments represented by such Lender’s Commitment.
If the Commitments have terminated or expired, the Applicable Percentages shall
be determined based upon the Commitments most recently in effect, giving effect
to any assignments.
          “Applicable Rate” means, for any day, the rate per annum based on the
Ratings in effect on such day, as set forth under the relevant column heading
below:
Block Financial LLC Credit Agreement

1



--------------------------------------------------------------------------------



 



                                              Applicable Rate for              
        Eurodollar Rate     Facility Fees   Category     Ratings   Base Rate
Loans     Loans     Payable Hereunder   I  
Higher than: A- by S&P or A3 by Moody’s
    0.300 %     1.300 %     0.200 % II  
A- by S&P or A3 by Moody’s
    0.750 %     1.750 %     0.250 % III  
BBB+ by S&P or Baa1 by Moody’s
    1.125 %     2.125 %     0.375 % IV  
BBB by S&P or Baa2 by Moody’s
    1.125 %     2.125 %     0.500 % V  
BBB- by S&P or Baa3 by Moody’s
    1.400 %     2.400 %     0.600 % VI  
Lower than: BBB- by S&P or Baa3 by Moody’s
    1.800 %     2.800 %     0.700 %

; provided that (a) if on any day the Ratings of S&P and Moody’s do not fall in
the same category, then the higher of such Ratings shall be applicable for such
day, unless one of the two ratings is two or more Ratings levels lower than the
other, in which case the applicable rate shall be determined by reference to the
Ratings level next below that of the higher of the two ratings, (b) if on any
day the Rating of only S&P or Moody’s is available, then such Rating shall be
applicable for such day and (c) if on any day a Rating is not available from
both S&P and Moody’s, then the Ratings in category VI above shall be applicable
for such day. Any change in the Applicable Rate resulting from a change in
Rating by either S&P or Moody’s shall become effective on the date such change
is publicly announced by such rating agency.
          “Arranger” means any of Banc of America Securities LLC, Wells Fargo
Securities, LLC and BNP Paribas Securities Corp. in its capacity as a joint lead
arranger and joint book manager.
          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
          “Availability Period” means the period from the Closing Date to the
earlier of the Maturity Date and the date of termination of the Commitments.
          “Bank of America” means Bank of America, N.A. and its successors.
          “Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate” and (c) the Eurodollar Rate plus 1.00%. The
“prime rate” is a rate set by Bank of America based upon various factors,
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank
Block Financial LLC Credit Agreement

2



--------------------------------------------------------------------------------



 



of America shall take effect at the opening of business on the day specified in
the public announcement of such change.
          “Base Rate Committed Loan” means a Committed Loan that is a Base Rate
Loan.
          “Base Rate Loan” means a Loan that bears interest based on the Base
Rate.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” has the meaning assigned to such term in the introductory
paragraph hereof.
          “Borrower Materials” has the meaning specified in Section 5.01.
          “Borrowing” means (a) Committed Loans of the same Type made, converted
or continued on the same date and, in the case of Eurodollar Rate Loans, as to
which a single Interest Period is in effect or (b) a Swingline Loan.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the laws of, or are
in fact closed in, New York City and, if such day relates to any Eurodollar Rate
Loan, means any such day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank eurodollar market.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.
          “Cash Collateralize” means to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of the Administrative Agent or the
Swingline Lender (as applicable) and the Lenders, as collateral for obligations
of Defaulting Lenders to fund participations in Swingline Loans, cash or deposit
account balances or, if the Swingline Lender shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the Swingline
Lender (as applicable). “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.
          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof
Block Financial LLC Credit Agreement

3



--------------------------------------------------------------------------------



 



and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition; (b) certificates of
deposit, time deposits, eurodollar time deposits or overnight bank deposits
having maturities of six months or less from the date of acquisition issued by
(i) any Lender, (ii) any commercial bank organized under the laws of the United
States or any state thereof having combined capital and surplus of not less than
$500,000,000 or (iii) any other bank if, and to the extent, covered by FDIC
insurance; (c) commercial paper of an issuer rated at least A-1 by S&P or P-1 by
Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within six months from the date
of acquisition; (d) repurchase obligations of any Lender or of any commercial
bank satisfying the requirements of clause (b) of this definition, having a term
of not more than 30 days, with respect to securities issued or fully guaranteed
or insured by the United States government; (e) securities with maturities of
one year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A2 by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; (g) money market mutual or
similar funds that invest exclusively in assets satisfying the requirements of
clauses (a) through (f) of this definition; (h) money market funds that
(i) comply with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have
portfolio assets of at least $1,000,000,000; (i) interests in privately offered
investment funds under Section 3(c)(7) of the U.S. Investment Company Act of
1940 where such interests are (i) freely transferable and (ii) rated AAA by S&P
or Aaa by Moody’s; and (j) one month LIBOR floating rate asset backed securities
that are (i) freely transferable and (ii) rated AAA by S&P or Aaa by Moody’s.
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of shares
representing more than 25% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of the Guarantor; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Guarantor by Persons who were neither (i) nominated by the board of directors of
the Guarantor nor (ii) appointed by directors so nominated; (c) the acquisition
of direct or indirect Control of the Guarantor by any Person or group; or
(d) the failure of the Guarantor to own, directly or indirectly, shares
representing 100% of the aggregate ordinary voting power represented by the
issued and outstanding Capital Stock of the Borrower.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender (or, for
purposes of Section 2.10(b), by any Lending Office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or
Block Financial LLC Credit Agreement

4



--------------------------------------------------------------------------------



 



directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.
          “Charges” has the meaning assigned to such term in Section 10.14.
          “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.02.
          “Code” means the Internal Revenue Code of 1986.
          “Commitment” means, as to each Lender, its obligation to (a) make
Committed Loans to the Borrower pursuant to Section 2.01 and (b) purchase
participations in Swingline Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Acceptance pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
          “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
          “Committed Loan” has the meaning specified in Section 2.01.
          “Committed Loan Notice” means a notice of (a) a Committed Borrowing,
(b) a conversion of Committed Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.
          “Company” means any of the Guarantor, the Borrower or any Subsidiary.
          “Consolidated Net Worth” means, at any time, the total amount of
stockholders’ equity of the Guarantor and its consolidated Subsidiaries at such
time determined on a consolidated basis in accordance with GAAP.
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Credit Parties” means the collective reference to the Borrower and
the Guarantor.
Block Financial LLC Credit Agreement

5



--------------------------------------------------------------------------------



 



          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means, subject to Section 2.17(b), any Lender
that, as determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Swingline Loans, within three Business Days of the
date required to be funded by it hereunder, (b) has notified the Borrower, or
the Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after written request
by the Administrative Agent (based on its reasonable belief that such Lender may
not fulfill its funding obligations), to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations hereunder,
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any debtor relief law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.
          “Disclosed Matters” means (a) matters disclosed in the Borrower’s
public filings with the Securities and Exchange Commission prior to March 1,
2010 and (b) the actions, suits, proceedings and environmental matters disclosed
in Schedule 3.06.
          “Dollar” or “$” refers to lawful money of the United States of
America.
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, to the management, release or threatened release of any Hazardous
Material or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Company directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
          “ERISA” means the Employee Retirement Income Security Act of 1974.
Block Financial LLC Credit Agreement

6



--------------------------------------------------------------------------------



 



          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with either Credit Party, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) a
determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA); (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by either Credit Party or
any of their ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by either Credit Party
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; (g) the
incurrence by either Credit Party or any of their ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by either Credit Party or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from either
Credit Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
          “Eurodollar Rate” means:
     (a) for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or another commercially available source
providing quotations of BBA LIBOR as reasonably designated by the Administrative
Agent from time to time in a notice to the Borrower) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; or if such rate
is not available at such time for any reason, then the “Eurodollar Rate” for
such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period; and
     (b) for any interest rate calculation with respect to a Base Rate Loan, the
rate per annum equal to (i) BBA LIBOR, as published by Reuters (or another
commercially available source providing quotations of BBA LIBOR as reasonably
designated by the Administrative Agent from time to time in a notice to the
Borrower) at approximately 11:00 a.m., London time, two Business Days prior to
the date of determination for Dollar deposits being delivered in the London
interbank market for a term of one month
Block Financial LLC Credit Agreement

7



--------------------------------------------------------------------------------



 



commencing that day; or (ii) if such rate is not available at such time for any
reason, the rate determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the date of determination in same day funds
in the approximate amount of the Base Rate Loan being made, continued or
converted by Bank of America and with a term equal to one month would be offered
by Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the date of determination.
          “Eurodollar Rate Loan” means a Committed Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate”.
          “Event of Default” means any event or condition described in
Section 8.01.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.14(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
or is attributable to such Foreign Lender’s failure or inability to comply with
Section 2.12(e), except to the extent that such Foreign Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such withholding tax pursuant to Section 2.12(a).
          “Existing Agreements” means (a) the Five-Year Credit and Guarantee
Agreement, dated as of August 10, 2005, among the Borrower, the Guarantor,
various financial institutions and JPMorgan Chase Bank, N.A., as Administrative
Agent and (b) the Amended and Restated Five-Year Credit and Guarantee Agreement,
dated as of August 10, 2005, among the Borrower, the Guarantor, various
financial institutions and JPMorgan Chase Bank, N.A., as administrative agent.
          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
Block Financial LLC Credit Agreement

8



--------------------------------------------------------------------------------



 



          “Fee Letters” means the letter agreements, each dated February 3,
2010, among the Borrower, the Administrative Agent and the respective Arrangers.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower or the Guarantor, as
the context may require.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “Fronting Exposure” means, at any time there is a Defaulting Lender,
such Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Guarantee Obligation” means, as to any Person, any obligation of such
Person guaranteeing or in effect guaranteeing any Indebtedness, leases,
dividends or other obligations (the “primary obligations”) of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, including
any obligation of such Person, whether or not contingent, (a) to purchase any
such primary obligation or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such primary
Block Financial LLC Credit Agreement

9



--------------------------------------------------------------------------------



 



obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (d) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligation shall be
deemed to be an amount equal as of any date of determination to the stated
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made (unless such Guarantee Obligation shall be expressly limited
to a lesser amount, in which case such lesser amount shall apply) or, if not
stated or determinable, the amount as of any date of determination of the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith.
          “Guarantor” has the meaning assigned to such term in the introductory
paragraph hereof.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Hedging Agreement” means any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable and accrued expenses incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) for purposes of Section 6.02 only, all preferred stock issued by a
Subsidiary of such Person and (l) obligations under any RAL Receivables
Transaction or Other Receivables Transaction to the extent of the related RAL
Receivables Amount or Other Receivables Amount, respectively. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to
Block Financial LLC Credit Agreement

10



--------------------------------------------------------------------------------



 



the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Indebtedness of a Person shall not include obligations with respect to
funds held by such Person in custody for, or for the benefit of, third parties
which are to be paid at the direction of such third parties (and are not used
for any other purpose).
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Indemnitee” has the meaning assigned to such term in
Section 10.04(b).
          “Indirect RAL Participation Transaction” means any transaction by any
Company involving (a) an investment in a partnership, limited partnership,
limited liability company, limited liability partnership, business trust or
other pass-through entity which is partially owned by any Company, (b) the
purchase by such pass-through entity of refund anticipation loans or
participation interests in refund anticipation loans (and/or related rights and
interests), and (c) the distribution of cash flow received by such pass-through
entity with respect to such refund anticipation loans or participation interests
therein to the owners of such pass-through entity.
          “Information” has the meaning assigned to such term in Section 10.03.
          “Interest Payment Date” means, (a) as to any Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swingline Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.
          “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one or two weeks or
one, two, three or six months thereafter, as selected by the Borrower in its
Committed Loan Notice; provided that:
     (i) any Interest Period (other than a one or two week Interest Period) that
would otherwise end on a day that is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
     (ii) any Interest Period (other than a one or two week Interest Period)
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
          “Lender” has the meaning assigned to such term in the introductory
paragraph hereof and, as the context requires, includes the Swingline Lender.
Block Financial LLC Credit Agreement

11



--------------------------------------------------------------------------------



 



          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Administrative Agent.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities; provided that clause (c) above shall be deemed not to include stock
options granted by any Person to its directors, officers or employees with
respect to the Capital Stock of such Person.
          “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Committed Loan or a Swingline Loan.
          “Loan Documents” means this Agreement and the Notes, if any, and the
Fee Letters.
          “Margin Stock” means any “margin stock” as defined in Regulation U of
the Board.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets or condition (financial or otherwise) of the Guarantor and its
Subsidiaries taken as a whole, (b) the ability of either Credit Party to perform
any of its obligations under this Agreement or (c) the rights of or benefits
available to the Lenders under this Agreement.
          “Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of one or more of the
Companies in an aggregate principal amount exceeding $40,000,000. For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of any Company in respect of any Hedging Agreement at any time shall be the
aggregate amount (giving effect to any netting agreements) that such Company
would be required to pay if such Hedging Agreement were terminated at such time.
          “Material Subsidiary” means any Subsidiary of a Credit Party the
aggregate assets or revenues of which, as of the last day of the most recently
ended fiscal quarter for which the Borrower has delivered financial statements
pursuant to Section 5.01(a) or (b), (x) when aggregated with the assets or
revenues of all other Subsidiaries with respect to which the actions
contemplated by Section 6.04 are taken, are greater than 5% of the total assets
or total revenues, as applicable, of the Guarantor and its consolidated
Subsidiaries, or (y) as to such Subsidiary, are greater than 5% of the total
assets or total revenues, as applicable, of the Guarantor and its consolidated
Subsidiaries, in each case as determined in accordance with GAAP.
          “Maturity Date” means July 31, 2013; provided, however, that if such
date is not a Business Day, the Maturity Date shall be the next succeeding
Business Day.
          “Maximum Rate” has the meaning assigned to such term in Section 10.14.
Block Financial LLC Credit Agreement

12



--------------------------------------------------------------------------------



 



          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Loans made by such Lender, substantially in the form of
Exhibit C.
          “Obligations” means, collectively, the unpaid principal of and
interest on the Loans and all other obligations and liabilities of the Borrower
(including interest accruing at the then applicable rate provided herein after
the maturity of the Loans and interest accruing at the then applicable rate
provided herein after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to the Administrative Agent or any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement or any other document made, delivered or given in
connection herewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including all fees
and disbursements of counsel to the Administrative Agent or to the Lenders that
are required to be paid by the Borrower pursuant to the terms of any of the
foregoing agreements).
          “Other Receivables Amount” means, at any time, the difference (but not
less than zero) between (i) the aggregate amount of funds received by the
Guarantor, any Subsidiary or any qualified or unqualified special purpose entity
created by any Subsidiary with respect to the transfer of loans or advances to
customers, or participation interests in such loans or advances (and/or related
rights and interests), to any third party in any Other Receivables Transaction,
at or prior to such time, minus (ii) the aggregate amount received by all such
third parties with respect to the transferred loans or advances, or
participation interests in such loans or advances (and/or related rights and
interests), in all Other Receivables Transactions, at or prior to such time,
excluding from the amounts received by such third parties, the aggregate amount
of any origination, set up, structuring or similar fees, all implicit or
explicit financing expenses and all indemnification and reimbursement payments
paid to any such third party in connection with any Other Receivables
Transaction.
          “Other Receivables Transaction” means any securitization, on — or off-
balance sheet financing or sale transaction, involving financial products or
services offered to retail customers of any Company, or any participation
interest therein (and/or related rights and interests), that were acquired by a
Company or any qualified or unqualified special purpose entity created by any
Company; excluding any RAL Receivables Transaction.
          “Other Taxes” means all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
          “Participant” has the meaning assigned to such term in
Section 10.06(e).
Block Financial LLC Credit Agreement

13



--------------------------------------------------------------------------------



 



          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Encumbrances” means:
     (a) judgment Liens in respect of judgments not constituting an Event of
Default under clause (k) of Article VIII;
     (b) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
     (c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
     (d) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (e) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
and
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of any Company;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA that is maintained for employees
of either Credit Party or any ERISA Affiliate (or, if such plan were terminated,
either Credit Party or any ERISA Affiliate could have liability under
Section 4069 of ERISA.
          “Platform” has the meaning assigned to such term in Section 5.01.
          “Public Lender” has the meaning assigned to such term in Section 5.01.
          “RAL Receivables Amount” means, at any time, the difference (but not
less than zero) between (i) the aggregate amount of funds received by the
Guarantor, any Subsidiary or any qualified or unqualified special purpose entity
created by any Subsidiary with respect to the
Block Financial LLC Credit Agreement

14



--------------------------------------------------------------------------------



 



transfer of refund anticipation loans, or participation interests in refund
anticipation loans (and/or related rights and interests), to any third party in
any RAL Receivables Transaction, at or prior to such time, minus (ii) the
aggregate amount received by all such third parties with respect to the
transferred refund anticipation loans, or participation interests in refund
anticipation loans (and/or related rights and interests), in all RAL Receivables
Transactions, at or prior to such time, excluding from the amounts received by
such third parties, the aggregate amount of any origination, set up, structuring
or similar fees, all implicit or explicit financing expenses and all
indemnification and reimbursement payments paid to any such third party in
connection with any RAL Receivables Transaction.
          “RAL Receivables Transaction” means any securitization, on – or off –
balance sheet financing or sale transaction, involving refund anticipation
loans, or participation interests in refund anticipation loans (and/or related
rights and interests), that were acquired by the Guarantor, any Subsidiary or
any qualified or unqualified special purpose entity created by any Subsidiary.
          “Rating” means the rating of S&P or Moody’s, as the case may be,
applicable to the long-term senior unsecured non-credit enhanced debt of the
Borrower, as announced by S&P or Moody’s, as the case may be, from time to time.
          “Register” has the meaning assigned to such term in Section 10.06(c).
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective partners, directors, officers, employees,
agents, trustees and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” means, as of any date of determination, Lenders
having more than 50% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans has been terminated pursuant to Section 8.02, Lenders
holding in the aggregate more than 50% of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
Swingline Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
          “Restricted Margin Stock” means all Margin Stock owned by the
Guarantor and its Subsidiaries to the extent the value of such Margin Stock does
not exceed 25% of the value of all assets of the Guarantor and its Subsidiaries
(determined on a consolidated basis) that are subject to the provisions of
Section 6.03 and 6.04.
          “RSM” means RSM McGladrey, Inc., a Delaware corporation.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
          “Short-Term Debt” means, at any time, the aggregate amount of
Indebtedness of the Guarantor and its Subsidiaries at such time (excluding
seasonal Indebtedness of H&R Block Canada, Inc.) having a final maturity less
than one year after such time, determined on a
Block Financial LLC Credit Agreement

15



--------------------------------------------------------------------------------



 



consolidated basis in accordance with GAAP plus (without duplication) the
aggregate amount of Indebtedness at such time under this Agreement, minus (a) to
the extent otherwise included therein, Indebtedness outstanding at such time
(i) under mortgage facilities secured by mortgages and related assets,
(ii) incurred to fund servicing obligations required as part of servicing
mortgage backed securities in the ordinary course of business, (iii) incurred
and secured by broker-dealer Subsidiaries in the ordinary course of business and
(iv) deposits and other customary banking related liabilities incurred by
banking Subsidiaries in the ordinary course of business, (b) the excess, if any,
of (i) the aggregate amount of cash and Cash Equivalents held at such time in
accounts of the Guarantor and its Subsidiaries (other than broker-dealer
Subsidiaries and banking Subsidiaries) to the extent freely transferable to the
Credit Parties and capable of being applied to the Obligations without any
contractual, legal or tax consequences over (ii) $15,000,000 and (c) to the
extent otherwise included therein, the current portion of long term debt.
          “Subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more Subsidiaries of the parent or
by the parent and one or more Subsidiaries of the parent. Notwithstanding the
foregoing, no entity shall be considered a “Subsidiary” solely as a result of
the effect and application of FASB Interpretation No. 46R, “Consolidation of
Variable Interest Entities” (FIN 46R), as amended by FASB Statement of Financial
Standards No. 167, “Amendments to FASB Interpretation No. 46(R)”, and any
subsequent FASB statements or interpretations. Unless the context shall
otherwise require, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Guarantor,
including the Borrower and the Subsidiaries of the Borrower.
          “Swingline Borrowing” means a borrowing of a Swingline Loan pursuant
to Section 2.03.
          “Swingline Lender” means Bank of America in its capacity as provider
of Swingline Loans, or any successor swingline lender hereunder.
          “Swingline Loan” has the meaning assigned to such term in
Section 2.03(a).
          “Swingline Loan Notice” means a notice of a Swingline Borrowing
pursuant to Section 2.03(b), which, if in writing, shall be substantially in the
form of Exhibit B.
          “Swingline Sublimit” means an amount equal to the lesser of (a)
$150,000,000 and (b) 10% of the Aggregate Commitments. The Swingline Sublimit is
part of, and not in addition to, the Aggregate Commitments.
Block Financial LLC Credit Agreement

16



--------------------------------------------------------------------------------



 



          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Total Outstandings” means, on any date, the aggregate outstanding
principal amount of Committed Loans and Swingline Loans after giving effect to
any borrowings and prepayments or repayments of Committed Loans and Swingline
Loans, as the case may be, occurring on such date.
          “Transactions” means the execution, delivery and performance by the
Credit Parties of this Agreement, the borrowing of Loans and the use of the
proceeds thereof.
          “Type” means, with respect to a Committed Loan, its character as a
Base Rate Loan or a Eurodollar Rate Loan.
          “Unrestricted Margin Stock” means all Margin Stock owned by the
Guarantor and its Subsidiaries other than Restricted Margin Stock.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          Section 1.02 Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(iv) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
Block Financial LLC Credit Agreement

17



--------------------------------------------------------------------------------



 



     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
          Section 1.03 Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
          Section 1.04 Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
ARTICLE II
THE COMMITMENTS AND CREDITS
          Section 2.01 Committed Loans. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Committed Loan”) to the Borrower from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments and (ii) the outstanding principal amount
of the Committed Loans of any Lender, plus such Lender’s Applicable Percentage
of the outstanding principal amount of all Swingline Loans shall not exceed such
Lender’s Commitment. Within the limits of each Lender’s Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.06, and reborrow under this Section 2.01.
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.
          Section 2.02 Borrowings, Conversions and Continuations of Committed
Loans.
          (a) Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given in writing or by telephone. Each such notice must be received by
the Administrative Agent not later than (i) 3:00 p.m. three Business Days prior
to the requested date of any Borrowing of,
Block Financial LLC Credit Agreement

18



--------------------------------------------------------------------------------



 



conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Committed Loans, and (ii) 1:00 p.m. on the
requested date of any Borrowing of Base Rate Committed Loans. Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Committed Loan
Notice, appropriately completed and signed by the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $25,000,000 or a whole multiple of $1,000,000 in excess thereof.
Except as provided in Section 2.03(c), each Borrowing of or conversion to Base
Rate Committed Loans shall be in a principal amount of $25,000,000 or a whole
multiple of $1,000,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any Committed Loan Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
          (b) Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection. In the case of a Committed
Borrowing, each Lender shall make the amount of its Committed Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 3:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02, the Administrative Agent shall make all funds so
received available to the Borrower not later than 5:00 p.m. on the Business Day
specified in such Committed Loan Notice in like funds as received by the
Administrative Agent by wire transfer of such funds in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.
          (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
          (d) The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon
Block Financial LLC Credit Agreement

19



--------------------------------------------------------------------------------



 



determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
          (e) After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than twelve Interest
Periods in effect with respect to Committed Loans.
          Section 2.03 Swingline Loans.
          (a) The Swingline. Subject to the terms and conditions set forth
herein, the Swingline Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.03, shall make loans (each such loan, a
“Swingline Loan”) to the Borrower from time to time on any Business Day during
the Availability Period in an aggregate principal amount not to exceed at any
time outstanding the amount of the Swingline Sublimit, notwithstanding the fact
that such Swingline Loans, when aggregated with the Applicable Percentage of the
outstanding principal amount of Committed Loans of the Lender acting as
Swingline Lender, may exceed the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Swingline Loan, (i) the Total
Outstandings shall not exceed the Aggregate Commitments and (ii) the outstanding
principal amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the outstanding principal amount of all Swingline Loans
shall not exceed such Lender’s Commitment, and provided, further, that the
Borrower shall not use the proceeds of any Swingline Loan to refinance any
outstanding Swingline Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.03, prepay under Section 2.06, and reborrow under this Section 2.03.
Subject to the next sentence, each Swingline Loan shall be a Base Rate Loan.
Each Swingline Loan may bear interest at a rate to be agreed upon by the
Swingline Lender and the Borrower, which rate shall in no case be greater than
the Base Rate plus the Applicable Rate; provided that, if the Swingline Lender
shall require other Lenders to fund their participations in such Swingline Loan
pursuant to this Section 2.03, then such Swingline Loan shall bear interest at
the Base Rate plus the Applicable Rate. Immediately upon the making of a
Swingline Loan, each Lender (other than a Lender that is a Defaulting Lender on
the date such Swingline Loan is made) shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swingline Loan.
          (b) Borrowing Procedures. Each Swingline Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given in writing or by telephone. Each such notice must be
received by the Swingline Lender and the Administrative Agent not later than
3:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $15,000,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swingline Lender and
Block Financial LLC Credit Agreement

20



--------------------------------------------------------------------------------



 



the Administrative Agent of a written Swingline Loan Notice, appropriately
completed and signed by the Borrower. Promptly after receipt by the Swingline
Lender of any telephonic Swingline Loan Notice, the Swingline Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to the time of funding of the proposed
Swingline Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the first proviso to
the first sentence of Section 2.03(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 5:00 p.m.
on the borrowing date specified in such Swingline Loan Notice, make the amount
of its Swingline Loan available to the Borrower; provided that if any Lender is
a Defaulting Lender on the date the Swingline Loan is made, the Swingline Lender
shall not advance that portion of the requested Swingline Loan that is equal to
the Applicable Percentage of such Defaulting Lender (except to the extent such
Defaulting Lender has provided Cash Collateral therefor pursuant to Section
2.16).
          (c) Refinancing of Swingline Loans.
          (i) The Swingline Lender at any time in its sole discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Lender make a Base Rate
Committed Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The
Swingline Lender shall furnish the Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable
Swingline Loan) for the account of the Swingline Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.03(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Committed Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swingline Lender.
          (ii) If for any reason any Swingline Loan cannot be refinanced by a
Committed Borrowing in accordance with Section 2.03(c)(i), the request for Base
Rate Committed Loans submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the Swingline Lender that each of the Lenders fund
its risk participation in the relevant Swingline Loan and each Lender’s payment
to the
Block Financial LLC Credit Agreement

21



--------------------------------------------------------------------------------



 



Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.03(c)(i) shall be deemed payment in respect of such participation.
          (iii) If any Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.03(c) by the
time specified in Section 2.03(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the Federal Funds Rate, plus any
administrative, processing or similar fees customarily charged by the Swingline
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swingline Loan, as the case may be. A certificate
of the Swingline Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
          (iv) Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.03(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.
          (d) Repayment of Participations.
          (i) At any time after any Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Swingline Lender.
          (ii) If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Lender shall pay to the Swingline Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swingline Lender.
Block Financial LLC Credit Agreement

22



--------------------------------------------------------------------------------



 



The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
          (e) Interest for Account of Swingline Lender. The Swingline Lender
shall be responsible for invoicing the Borrower for interest on the Swingline
Loans. Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.03 to refinance such Lender’s
Applicable Percentage of any Swingline Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swingline Lender.
          (f) Payments Directly to Swingline Lender. The Borrower shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.
          Section 2.04 Termination and Reduction of Commitments.
          (a) Unless previously terminated, the Commitments shall terminate on
the Maturity Date.
          (b) The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $25,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.06, the Total Outstandings would exceed the Aggregate
Commitments.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under Section 2.04(b) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the applicable
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the applicable
Lenders in accordance with their respective Commitments.
          Section 2.05 Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Committed Loan
on the Maturity Date and (ii) to the Swingline Lender or to the Administrative
Agent the then unpaid principal amount of each Swingline Loan on the earlier of
the first Business Day prior to the Maturity Date and the fifth Business Day
after such Swingline Loan is made; provided that on each date that a Committed
Loan is made, the Borrower shall repay all Swingline Loans then outstanding.
Block Financial LLC Credit Agreement

23



--------------------------------------------------------------------------------



 



          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and, if
applicable, each Interest Period applicable therefor, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to
Section 2.05(b) or (c) shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.06) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
In addition, upon receipt of an affidavit of an officer of such Lender as to the
loss, theft, destruction or mutilation of the promissory note, and, in the case
of any such loss, theft, destruction or mutilation, upon cancellation of such
promissory note, the Borrower will issue, in lieu thereof, a replacement
promissory note in the same principal amount thereof and otherwise of like
tenor.
          Section 2.06 Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part without premium or penalty except as provided in Section 2.11, subject to
prior notice in accordance with Section 2.06(b).
          (b) The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) in writing or by
telephone (confirmed by electronic transmission) of any prepayment hereunder
(i) in the case of prepayment of Eurodollar Rate Loans, not later than
11:00 a.m., three Business Days before the date of prepayment, (ii) in the case
of prepayment of Base Rate Loans (other than Swingline Loans), not later than
11:00 a.m., on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the
Block Financial LLC Credit Agreement

24



--------------------------------------------------------------------------------



 



Commitments as contemplated by Section 2.04, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.04. Promptly following receipt of any such notice relating to a
Committed Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Committed Borrowing shall be in
an amount that would be permitted in the case of an advance of a Committed
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Committed Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.08.
          (c) If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrower shall promptly (and in any
event within one Business Day) prepay Loans in an aggregate amount equal to such
excess.
          Section 2.07 Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee, which shall
accrue at the Applicable Rate on the daily amount of the Commitment of such
Lender (whether used or unused) during the period from the Closing Date to the
date on which such Commitment terminates; provided that, if such Lender
continues to have any Loans or risk participations in Swingline Loans
outstanding after its Commitment terminates, then such facility fee shall
continue to accrue on the daily amount of such Lender’s Committed Loans and risk
participations in Swingline Loans outstanding from the date on which its
Commitment terminates to the date on which such Lender ceases to have any
Committed Loans or risk participations in Swingline Loans outstanding. Accrued
facility fees shall be payable in arrears on the last day of March, June,
September and December of each year, on the date of any voluntary termination of
the Commitments and on the date on which all Loans become due and payable (by
acceleration or otherwise); provided that any facility fees accruing after the
date on which all Loans become due and payable shall be payable on demand. All
facility fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
          (b) The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
          (c) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of facility fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.
          Section 2.08 Interest. (a) Each Borrowing of Base Rate Loans shall
bear interest at a rate per annum equal to the Base Rate plus the Applicable
Rate.
          (b) Each Borrowing of Eurodollar Rate Loans shall bear interest at a
rate per annum equal to the Eurodollar Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due,
Block Financial LLC Credit Agreement

25



--------------------------------------------------------------------------------



 



whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above or (ii) in the case of any other
amount, 2% plus the rate applicable to Base Rate Loans as provided above.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to Section 2.08(c) shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an Base Rate
Committed Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, (iii) in the event of any conversion of any Eurodollar
Rate Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion
and (iv) all accrued interest shall be payable upon termination of the
Commitments.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Base Rate or Eurodollar
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error. The Administrative Agent shall as
soon as practicable notify the Borrower and the Lenders of the effective date
and the amount of each change in interest rate.
          Section 2.09 Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Borrowing of Eurodollar Loans:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic transmission as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Committed
Borrowing to, or continuation of any Committed Borrowing as, a Borrowing of
Eurodollar Rate Loans shall be ineffective, and (ii) if any Committed Loan
Notice requests a Borrowing of Eurodollar Rate Loans, such Borrowing shall be
made as a Borrowing of Base Rate Loans.
          Section 2.10 Increased Costs. (a) If any Change in Law shall:
Block Financial LLC Credit Agreement

26



--------------------------------------------------------------------------------



 



          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender; or
          (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Rate Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.
          (b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
          (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Section 2.10(a) or (b) (together with a statement of the reason
for such compensation and a calculation thereof in reasonable detail) shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the six-month period referred to above
shall be extended to include the period of retroactive effect thereof.
          Section 2.11 Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Rate Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Committed Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice is permitted
to be revocable under
Block Financial LLC Credit Agreement

27



--------------------------------------------------------------------------------



 



Section 2.06(b) and is revoked in accordance herewith), (d) the assignment of
any Eurodollar Rate Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.14, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Rate Loan, the loss to any Lender attributable to any such event
shall be deemed to include an amount determined by such Lender to be equal to
the excess, if any, of (i) the amount of interest that such Lender would pay for
a deposit equal to the principal amount of such Loan for the period from the
date of such payment, conversion, failure or assignment to the last day of the
then current Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Eurodollar Rate for such Interest
Period, over (ii) the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an affiliate of such Lender) for Dollar deposits from other banks in the
eurodollar market at the commencement of such period. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
          Section 2.12 Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower or the Guarantor hereunder shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower or the Guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made (provided,
however, that neither the Borrower nor the Guarantor shall be required to
increase any such amounts payable to the Administrative Agent or Lender (as the
case may be) with respect to any Indemnified Taxes or Other Taxes that are
attributable to such Lender’s failure to comply with the requirements of
Section 2.12(e)), (ii) the Borrower or the Guarantor shall make such deductions
and (iii) the Borrower or the Guarantor shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a
Block Financial LLC Credit Agreement

28



--------------------------------------------------------------------------------



 



Lender, or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.
          Section 2.13 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs; Administrative Agent’s Clawback. (a) The Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest or
fees, or under Section 2.10, 2.11 or 2.12, or otherwise) prior to 12:00 noon on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent’s Office, except
payments to be made directly to the Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.10, 2.11, 2.12 and 10.04
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest, fees
and any other amounts then due hereunder, such funds shall be applied to such
obligations as the Borrower shall direct (as among interest, fees, principal or
other amounts, but in each case ratably to the parties entitled thereto) or, if
all Loans have become due and payable (by acceleration or otherwise) or if the
Borrower does not so direct, as follows: (i) first, to pay interest and fees
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, (ii) second, to
pay principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties, and (iii)
third, any other amounts due and owing hereunder, ratably among the parties
entitled thereto in accordance with such amounts then due to such parties.
Block Financial LLC Credit Agreement

29



--------------------------------------------------------------------------------



 



          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Committed Loans or participations in Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Committed Loans and participations in Swingline Loans
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Committed Loans and participations in
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and participations in Swingline Loans, provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this subsection shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.16, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
subsection shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
          (d) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.02, 2.03, 2.13(c) or 2.13(e), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
          (e) (i) Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Committed Borrowing of
Eurodollar Rate Loans (or, in the case of any Committed Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Committed Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Committed Borrowing, the Administrative Agent may assume that such
Lender has made such share available in accordance with and at the time required
by Section 2.02 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Committed Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent promptly (and in any event within one Business Day after
demand) such corresponding amount in immediately available funds with interest
thereon, for each day from the date such amount is made available to the
Borrower to the date of payment to the Administrative Agent, at (A) in the case
of a payment to be made by such Lender, the Federal Funds Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate
Block Financial LLC Credit Agreement

30



--------------------------------------------------------------------------------



 



applicable to Base Rate Loans. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
          (ii) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from the date such amount is distributed to it to the date
of payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
          (iii) A notice of the Administrative Agent to any Lender or the
Borrower with respect to any amount owing under this subsection (e) shall be
conclusive, absent manifest error.
          (f) If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Loan set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
          (g) The obligations of the Lenders hereunder to make Committed Loans,
to fund participations in Swingline Loans and to make payments pursuant to
Section 10.04(c) are several and not joint. The failure of any Lender to make
any Committed Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).
          (h) Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
          Section 2.14 Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.10, the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.12 or any Lender becomes subject to
any circumstance described in Section 2.15, then
Block Financial LLC Credit Agreement

31



--------------------------------------------------------------------------------



 



such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.10 or 2.12, as the case may be,
in the future, or avoid the unavailability of Eurodollar Rate Loans pursuant to
Section 2.15, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) If any Lender requests compensation under Section 2.10, the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.12, a
Lender is subject to any circumstance described in Section 2.15 or any Lender is
a Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.06), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 2.12, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. In determining whether to make a claim, and
calculating the amount of compensation, under Sections 2.10 and 2.12, each
Lender shall apply standards that are not inconsistent with those generally
applied by such Lender in similar circumstances.
          Section 2.15 Illegality. If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Committed Loans to Eurodollar Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), convert all Eurodollar Rate Loans of such Lender to Base Rate Loans,
either on the last
Block Financial LLC Credit Agreement

32



--------------------------------------------------------------------------------



 



day of the Interest Period therefor or on such earlier date on which such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
conversion, the Borrower shall also pay accrued interest on the amount so
converted. Thereafter, so long as such circumstances shall continue, all Loans
of such Lender that would otherwise be Eurodollar Rate Loans shall be Base Rate
Loans.
          Section 2.16 Cash Collateral.
          (a) Certain Credit Support Events. If a Lender shall become a
Defaulting Lender at any time that a Swingline Loan is outstanding, promptly
upon the request of the Administrative Agent or the Swingline Lender, the
Borrower shall prepay Swingline Loans in an amount sufficient to reduce all
Fronting Exposure with respect to the Defaulting Lender to zero (after giving
effect to Section 2.17(a)(ii) and any Cash Collateral provided by the Defaulting
Lender).
          (b) Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked deposit accounts at Bank of America. Any Lender that has provided such
collateral hereby grants to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders (including
the Swingline Lender), and agrees to maintain, a first priority security
interest in all such cash, all deposit accounts and all balances therein, and
all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c).
          (c) Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 2.16 or
Section 2.17in respect of Swingline Loans shall be held and applied to the
satisfaction of the specific Swingline Loans, obligations to fund participations
therein (including any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
          (d) Release. Subject to Section 2.17, Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 10.06(j)) or (ii)
the Administrative Agent’s good faith determination that there exists excess
Cash Collateral; provided, however, that the Person providing Cash Collateral
and the Swingline Lender may agree that Cash Collateral shall not be released
but instead held to support future anticipated Fronting Exposure or other
obligations.
          Section 2.17 Defaulting Lenders
          (a) Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
Block Financial LLC Credit Agreement

33



--------------------------------------------------------------------------------



 



     (i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”.
     (ii) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.10), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment of any
amounts owing by that Defaulting Lender to the Swingline Lender hereunder;
third, if so determined by the Administrative Agent or requested by the
Swingline Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender with respect to any participation in any Swingline
Loan; fourth, as the Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Swingline Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which that Defaulting
Lender has not fully funded its appropriate share and (y) such Loans were made
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
     (iii) Certain Fees. That Defaulting Lender (x) shall be entitled to receive
any facility fee pursuant to Section 2.10(a) for any period during which that
Lender is a Defaulting Lender only to extent allocable to the outstanding
principal amount of the Committed Loans funded by it (and the Borrower shall
(A) be required to pay the Swingline Lender the amount of such fee allocable to
its Fronting Exposure arising from that Defaulting Lender and (B) not be
required to pay the remaining amount of such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
Block Financial LLC Credit Agreement

34



--------------------------------------------------------------------------------



 



     (iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Swingline Loans pursuant to Section 2.03,
the “Applicable Percentage” of each non-Defaulting Lender shall be computed
without giving effect to the Commitment of that Defaulting Lender; provided,
that, (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Swingline Loans shall not exceed the positive remainder, if
any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
outstanding principal amount of the Committed Loans of that Lender.
     (b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and
Swingline Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Swingline Loans to be held on a pro rata basis by the
Lenders in accordance with their respective Commitments (without giving effect
to Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          Each of the Credit Parties represents and warrants to the Lenders
that:
          Section 3.01 Organization; Powers. Each Company is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has the power and authority to carry on its business as now
conducted and, except where the failure to be so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
          Section 3.02 Authorization; Enforceability. The Transactions are
within each Credit Party’s corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by each Credit Party and constitutes a legal,
valid and binding obligation of each Credit Party, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
Block Financial LLC Credit Agreement

35



--------------------------------------------------------------------------------



 



          Section 3.03 Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing (other
than routine SEC and similar filings) with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of any Company or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, material agreement or other instrument (other than those to
be terminated on or prior to the Closing Date) binding upon any Company or its
assets, or give rise to a right thereunder to require any payment to be made by
any Company, and (d) will not result in the creation or imposition of any Lien
on any asset of any Company except for Liens arising under the Loan Documents.
          Section 3.04 Financial Condition; No Material Adverse Change. (a) Each
Credit Party has heretofore furnished to the Lenders consolidated balance sheets
and statements of income and cash flows (and, in the case of the Guarantor, of
stockholders’ equity) as of and for the fiscal year ended April 30, 2009
(A) reported on by Deloitte & Touche LLP, an independent registered public
accounting firm, in respect of the financial statements of the Guarantor, or
(B) certified by its chief financial officer, in respect of the financial
statements of the Borrower. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries and of the Guarantor and
its consolidated Subsidiaries as of such date and for such period in accordance
with GAAP. Except as set forth on Schedule 3.04(a), neither the Guarantor nor
any of its consolidated Subsidiaries had, as of April 30, 2009, any material
Guarantee Obligation, contingent liability or liability for taxes, or any
long-term lease or unusual forward or long-term commitment, including any
interest rate or foreign currency swap or exchange transaction not in the
ordinary course of business, which is not reflected in the foregoing statements
or in the notes thereto. During the period from April 30, 2009 to and including
the date hereof, and except as disclosed in filings made by the Guarantor with
the U.S. Securities and Exchange Commission pursuant to the Securities Act of
1933 or the Securities Exchange Act of 1934, there has been no sale, transfer or
other disposition by the Guarantor or any of its consolidated Subsidiaries of
any material part of its business or property other than in the ordinary course
of business and no purchase or other acquisition of any business or property
(including any Capital Stock of any other Person), material in relation to the
consolidated financial condition of the Guarantor and its consolidated
Subsidiaries at April 30, 2009.
          (b) Since April 30, 2009, there has been no material adverse change in
the business, assets or condition (financial or otherwise) of the Guarantor and
its Subsidiaries, taken as a whole.
          Section 3.05 Properties. (a) Each Company has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
          (b) Each Company owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by such Company does not infringe upon the rights
of any other Person, except for any such
Block Financial LLC Credit Agreement

36



--------------------------------------------------------------------------------



 



     infringements that, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect.
          Section 3.06 Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of either Credit Party,
threatened against or affecting any Company that (i) have not been disclosed in
the Disclosed Matters and as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) challenge or would reasonably be expected to affect the legality,
validity or enforceability of this Agreement.
          (b) Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, no Company (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
          Section 3.07 Compliance with Laws and Agreements. Each Company is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to be so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
          Section 3.08 Investment Company Status. No Company is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
          Section 3.09 Taxes. Each Company has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Company has set aside on its books adequate reserves or (b) to the extent
that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.
          Section 3.10 ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $25,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $25,000,000 the fair
market value of the assets of all such underfunded Plans.
Block Financial LLC Credit Agreement

37



--------------------------------------------------------------------------------



 



          Section 3.11 Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Credit
Parties to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Credit Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
          Section 3.12 Federal Regulations. No part of the proceeds of any Loans
will be used for “purchasing” or “carrying” any “margin stock” (within the
respective meanings of each of the quoted terms under Regulation U of the Board
as now and from time to time hereafter in effect) in a manner or in
circumstances that would constitute or result in non-compliance by either Credit
Party or any Lender with the provisions of Regulations U, T or X of the Board.
If requested by any Lender or the Administrative Agent, the Borrower will
furnish to such Lender or the Administrative Agent, as applicable, a statement
to the foregoing effect in conformity with the requirements of FR Form U-1
referred to in said Regulation U.
          Section 3.13 Subsidiaries. As of the date hereof, the Guarantor has
only the Subsidiaries set forth on Schedule 3.13.
          Section 3.14 Insurance. Each Company maintains (pursuant to a
self-insurance program and/or with financially sound and reputable insurers)
insurance with respect to its properties and business and against at least such
liabilities, casualties and contingencies and in at least such types and amounts
as is customary in the case of companies engaged in the same or a similar
business or having similar properties similarly situated.
ARTICLE IV
CONDITIONS
          Section 4.01 Conditions of Effectiveness. The obligations of the
Lenders to make Loans (or to purchase participations in Swingline Loans)
hereunder shall become effective on the date on which each of the following
conditions is satisfied (or waived in accordance with Section 10.02):
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto a counterpart of this Agreement signed on behalf of such party.
     (b) The Administrative Agent shall have received reasonably satisfactory
written opinions (addressed to the Administrative Agent and the Lenders and
dated the Closing Date) of Mayer Brown LLP, special New York counsel for the
Credit Parties, and Stinson Morrison Hecker LLP, special counsel for the Credit
Parties, substantially in the forms of Exhibit E-1 and E-2, respectively, and
covering such other matters relating to the Credit Parties, this Agreement or
the Transactions as the Required Lenders shall reasonably request. The Credit
Parties hereby request such counsel to deliver such opinion.
Block Financial LLC Credit Agreement

38



--------------------------------------------------------------------------------



 



     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Credit Parties,
the authorization of the Transactions and any other legal matters relating to
the Credit Parties, this Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.
     (d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President or a Financial
Officer of each Credit Party, stating that:
          (i) the representations and warranties contained in Article III of
this Agreement are correct on and as of the Closing Date; and
          (ii) no event has occurred and is continuing that constitutes a
Default.
     (e) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Closing Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
     (f) The Borrower shall have repaid all obligations owing and outstanding
under each Existing Agreement.
     (g) All governmental and material third party approvals necessary in
connection with the execution, delivery and performance of this Agreement shall
have been obtained and be in full force and effect.
     The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.
          Without limiting the generality of the provisions of the last
paragraph of Section 9.03, for purposes of determining compliance with the
conditions specified in this Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted, or to be
satisfied with, each document or other matter required hereunder to be consented
to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
          Section 4.02 Conditions to all Loans. The obligation of each Lender to
make a Loan on the occasion of any Borrowing is subject to the satisfaction of
the following conditions:
     (a) The representations and warranties of the Credit Parties set forth in
Article III of this Agreement (other than the representations and warranties set
forth in subsections 3.04(b), 3.06(a)(i) and 3.06(b)) shall be true and correct
in all material respects on and as of the date of such Borrowing (except to the
extent related to a specific earlier date).
Block Financial LLC Credit Agreement

39



--------------------------------------------------------------------------------



 



     (b) At the time of and immediately after giving effect to such Borrowing,
no Default shall have occurred and be continuing.
          Each Borrowing shall be deemed to constitute a representation and
warranty by each of the Credit Parties on the date thereof as to the matters
specified in subsections (a) and (b) of this Section.
ARTICLE V
AFFIRMATIVE COVENANTS
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, each of the Credit Parties covenants and agrees with the
Lenders that:
          Section 5.01 Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent and each Lender:
     (a) within 90 days after the end of each fiscal year of the Guarantor, an
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Guarantor and its consolidated
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Deloitte & Touche LLP or other another independent registered public accounting
firm of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Guarantor and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
     (b) (i) in the case of the Guarantor, within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Guarantor and
(ii) in the case of the Borrower, within 90 days after the end of each fiscal
year of the Borrower, consolidated balance sheets and related statements of
operations and cash flows of the Borrower and the Guarantor and their
consolidated Subsidiaries, and the consolidated statement of stockholders’
equity of the Guarantor, as of the end of and for such fiscal quarter (in the
case of the Guarantor) and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer of the Borrower and
the Guarantor as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and the Guarantor and their
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower and the
Guarantor (i) certifying as to whether a Default has occurred and, if a Default
has occurred,
Block Financial LLC Credit Agreement

40



--------------------------------------------------------------------------------



 



specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.01 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate (which delivery may be by electronic communication
and shall be deemed to be an original authentic counterpart thereof for all
purposes);
     (d) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials (other than
(i) statements of ownership such as Forms 3, 4 and 5 and Schedule 13G,
(ii) routine filings relating to employee benefits, such as Forms S-8 and 11-K,
and (iii) routine filings by (A) RSM McGladrey, Inc. and its Subsidiaries,
including Birchtree Financial Services, Inc., (B) RSM Equico, Inc. and its
Subsidiaries, including McGladrey Capital Markets, LLC, (C) Sand Canyon
Corporation and its Subsidiaries, (D) H&R Block Canada, Inc. and (E) H&R Block
Limited) filed by either Credit Party or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by either Credit Party to its shareholders generally, as the case
may be; and
     (e) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of this Agreement, as the Administrative
Agent or any Lender may reasonably request.
          Documents required to be delivered pursuant to Section 5.01(a), (b) or
(d) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower or the
Guarantor posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at the website address listed on Schedule 10.01; or
(ii) on which such documents are posted on the Borrower’s or the Guarantor’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
notify the Administrative Agent by electronic mail of the posting of any such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
          The Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities
Block Financial LLC Credit Agreement

41



--------------------------------------------------------------------------------



 



of any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.13); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform that is
not designated “Public Side Information.”
          Section 5.02 Notices of Material Events. The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting either
Credit Party or any Affiliate thereof that is reasonably likely to be adversely
determined and, if so determined, would reasonably be expected to result in a
Material Adverse Effect;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
liability of any Company in an aggregate amount exceeding $25,000,000; and
     (d) any other development that results in, or would reasonably be expected
to result in, a Material Adverse Effect.
          Each notice delivered under this Section shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower and
the Guarantor setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.
          Section 5.03 Existence; Conduct of Business. Each Credit Party will,
and will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation, disposition or dissolution permitted
under Section 6.04.
          Section 5.04 Payment of Taxes. Each Credit Party will, and will cause
each of its Subsidiaries to, pay its Tax liabilities that, if not paid, would
reasonably be expected to have a Material Adverse Effect before the same shall
become delinquent, except where (a) the validity
Block Financial LLC Credit Agreement

42



--------------------------------------------------------------------------------



 



or amount thereof is being contested in good faith by appropriate proceedings,
(b) such Credit Party or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest would not reasonably be expected to result in
a Material Adverse Effect.
          Section 5.05 Maintenance of Properties; Insurance. Each Credit Party
will, and will cause each of its Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain (pursuant to a
self-insurance program and/or with financially sound and reputable insurers)
insurance in such amounts and against such risks as is customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.
          Section 5.06 Books and Records; Inspection Rights. Each Credit Party
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Each Credit Party will,
and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested; provided that so long as no Event of Default
exists, each Credit Party and each Subsidiary shall have the right to be present
and participate in any discussions with its independent accountants. Nothing in
this Section 5.06 shall permit the Administrative Agent or any Lender to examine
or otherwise have access to the tax returns or other confidential information of
any customer of either Credit Party or any of their respective Subsidiaries.
          Section 5.07 Compliance with Laws. Each Credit Party will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
          Section 5.08 Use of Proceeds. The proceeds of the Loans will be used
only for paying at maturity commercial paper issued by the Borrower from time to
time, for general corporate purposes or for working capital needs. No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.
          Section 5.09 Cleandown. The Credit Parties shall reduce the aggregate
outstanding principal amount of all Short-Term Debt to $200,000,000 or less for
a minimum period of thirty consecutive days during the period from March 1 to
June 30 of each fiscal year.
Block Financial LLC Credit Agreement

43



--------------------------------------------------------------------------------



 



ARTICLE VI
NEGATIVE COVENANTS
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full,
each of the Credit Parties covenants and agrees with the Lenders that:
          Section 6.01 Consolidated Net Worth. The Guarantor will not permit
Consolidated Net Worth as at the last day of any fiscal quarter of the Guarantor
to be less than $650,000,000.
          Section 6.02 Indebtedness. The Credit Parties will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
     (a) subject to the proviso at the end of this Section 6.02, Indebtedness
created hereunder;
     (b) Indebtedness existing on the date hereof and set forth in Schedule 6.02
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;
     (c) seasonal Indebtedness of H&R Block Canada, Inc., provided that the
aggregate principal amount of all such Indebtedness incurred pursuant to this
subsection (c) shall not exceed 250,000,000 Canadian dollars at any time
outstanding;
     (d) Indebtedness of the Borrower and the Guarantor, provided that (i) the
obligations of the Credit Parties hereunder shall rank at least pari passu with
such Indebtedness (including with respect to security) and (ii) the aggregate
principal amount of all Indebtedness permitted by this subsection (d) shall not
exceed $2,000,000,000 at any time outstanding;
     (e) subject to the proviso at the end of this Section 6.02,
(i) Indebtedness in connection with commercial paper issued in the United States
through the Borrower which is guaranteed by the Guarantor and (ii) Indebtedness
under bank lines of credit or similar facilities;
     (f) Indebtedness in connection with Guarantees of the performance of
(i) any Subsidiary’s or franchisee’s obligations under or pursuant to indemnity,
fee, daylight overdraft and other similar customary banking arrangements between
such Subsidiary or franchisee and one or more financial institutions in the
ordinary course of business, (ii) any Subsidiary’s or franchisee’s obligations
under or pursuant to any office lease entered into in the ordinary course of
business, and (iii) any Subsidiary’s obligations under or pursuant to any
promotional, joint-promotional, cross-promotional, joint marketing, service,
equipment or supply procurement, software license or other similar agreement
entered into by such Subsidiary with one or more vendors, suppliers, retail
businesses or other third parties in the ordinary course of business, including
indemnification obligations relating to such Subsidiary’s failure to perform its
obligations under such lease or agreement;
Block Financial LLC Credit Agreement

44



--------------------------------------------------------------------------------



 



     (g) acquisition-related Indebtedness (either incurred or assumed) and
Indebtedness in connection with the Guarantor’s guarantees of the payment or
performance of primary obligations of Subsidiaries of the Guarantor in
connection with acquisitions by such Subsidiaries, or Indebtedness secured by
Liens permitted under Section 6.03(f); provided that, during any fiscal year,
the aggregate outstanding principal amount of all Indebtedness incurred pursuant
to this subsection (g) shall not exceed at any time $500,000,000;
     (h) Indebtedness of any Company to any other Company; provided that such
Indebtedness shall not be prohibited by Section 6.05;
     (i) Indebtedness in connection with repurchase agreements pursuant to which
mortgage loans of a Credit Party or a Subsidiary are sold with the simultaneous
agreement to repurchase the mortgage loans at the same price plus interest at an
agreed upon rate; provided that the aggregate outstanding principal amount of
all Indebtedness incurred pursuant to this subsection (i) shall not at any time
exceed $500,000,000; provided, further, that no agreed upon repurchase date
shall be later than 90 business days after the date of the corresponding
repurchase agreement;
     (j) Indebtedness in connection with Guarantees or Guarantee Obligations
which are made, given or undertaken as representations and warranties,
indemnities or assurances of the payment or performance of primary obligations
in connection with securitization transactions or other transactions permitted
hereunder, as to which primary obligations the primary obligor is a Credit
Party, a Subsidiary or a securitization trust or similar securitization vehicle
to which a Credit Party or a Subsidiary sold, directly or indirectly, the
relevant mortgage loans;
     (k) Indebtedness of RSM, a Subsidiary of the Guarantor, to McGladrey &
Pullen, LLP and certain related trusts; provided that the aggregate outstanding
principal of all Indebtedness permitted under this subsection (k) shall not
exceed $200,000,000 at any time;
     (l) Indebtedness in connection with (i) Capital Lease Obligations in an
aggregate outstanding principal amount not at any time exceeding $50,000,000
(excluding any Capital Lease Obligations permitted by Section 6.02(p)),
(ii) obligations under existing mortgages in an aggregate outstanding principal
amount not exceeding $12,000,000 at any time, (iii) securities sold and not yet
purchased, provided that the aggregate outstanding principal amount of all
Indebtedness incurred pursuant to this clause (iii) (other than Indebtedness of
Subsidiaries which act as broker-dealers) shall not at any time exceed
$15,000,000 and (iv) customer deposits in the ordinary course of business;
     (m) subject to the proviso at the end of this Section 6.02, Indebtedness
incurred in connection with any RAL Receivables Transaction or Indirect RAL
Participation Transaction; provided that (i) such Indebtedness is incurred
during the period beginning on January 2 of any year and ending on June 29 of
such year, (ii) such Indebtedness is repaid in full by June 30 of the year in
which such Indebtedness is
Block Financial LLC Credit Agreement

45



--------------------------------------------------------------------------------



 



incurred and (iii) the covenants contained in any agreement relating to such
Indebtedness, or guarantee thereof (other than covenants specific to the
Borrower’s refund anticipation loan program and the operation thereof), are no
more restrictive in any material respect than the covenants contained in this
Agreement (or, in the case of any agreement entered into prior to the
effectiveness of this Agreement, than the covenants contained in the Existing
Agreements, provided that any such agreement shall terminate no later than
June 30, 2010);
     (n) Indebtedness in respect of letters of credit in an aggregate
outstanding principal amount not to exceed $100,000,000;
     (o) Indebtedness (including Capital Lease Obligations) in connection with a
monetization of the Guarantor’s headquarters in an aggregate outstanding
principal amount not exceeding $200,000,000 at any time;
     (p) deposits and other liabilities incurred by banking Subsidiaries in the
ordinary course of business;
     (q) customary liabilities of broker-dealers incurred by broker-dealer
Subsidiaries in the ordinary course of business;
     (r) Indebtedness issued by a Subsidiary of the Borrower and primarily
secured by mortgage loans sold as contemplated by Section 6.05(c) to such
Subsidiary by another Subsidiary of the Borrower;
     (s) Indebtedness secured by Liens permitted by Section 6.03(d) or 6.03(e);
     (t) Indebtedness incurred solely to finance businesses described on
Schedule 6.04(b) after the date hereof that neither the Credit Parties nor their
respective Subsidiaries are currently engaged in to any material extent on the
date hereof; provided that the aggregate principal amount of all Indebtedness
incurred pursuant to this clause (t) shall not at any time exceed $400,000,000;
     (u) other Indebtedness (excluding Indebtedness of the types described in
Sections 6.02(a), 6.02(b), 6.02(e) and 6.02(m)) in an aggregate principal amount
not at any time exceeding $20,000,000; and
     (v) subject to the proviso at the end of this Section 6.02, Indebtedness
incurred in Other Receivables Transactions;
provided, that the sum, without duplication, of the aggregate outstanding
principal amount of all Indebtedness permitted pursuant to Sections 6.02(a),
6.02(b), 6.02(e), 6.02(m) and 6.02(v) shall not at any time exceed the Aggregate
Commitments then in effect, except that, during the period from October 15 of
any year through June 30 of the following year, such sum may exceed the
Aggregate Commitments then in effect by an amount up to the total of (A) the
Permitted Amount (as defined below) and (B) $500,000,000. For purposes of the
foregoing, “Permitted Amount” means (i) from October 15 of any year through
January 1 of the following year, the aggregate outstanding principal amount of
Indebtedness described in Section 6.02(v); (ii) from January 2 of
Block Financial LLC Credit Agreement

46



--------------------------------------------------------------------------------



 



any year through April 30 of such year, the aggregate outstanding principal
amount of Indebtedness described in Sections 6.02(m) and 6.02(v); and (iii) from
May 1 of any year through June 30 of such year, the aggregate outstanding
principal amount of Indebtedness described in Section 6.02(m).
          Section 6.03 Liens. The Credit Parties will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
     (a) Permitted Encumbrances;
     (b) any Lien on any asset of any Company existing on the date hereof and
set forth in Schedule 6.03; provided that (i) such Lien shall not apply to any
other asset of any Company and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
     (c) any Lien existing on any asset prior to the acquisition thereof by any
Company or existing on any asset of any Person that becomes a Subsidiary after
the date hereof prior to the time such Person becomes a Subsidiary; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other assets of any Company and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
     (d) Liens and transfers in connection with the securitization, financing or
other transfer of any mortgage loans or mortgage servicing reimbursement rights
(and/or, in each case, related rights, interests and servicing assets) owned by
the Borrower or any of its Subsidiaries;
     (e) Liens and transfers in connection with the securitization or other
transfer of any credit card receivables (and/or related rights and interests)
owned by the Borrower or any of its Subsidiaries;
     (f) Liens on fixed or capital assets acquired, constructed or improved by
any Company to secure Indebtedness of such Company incurred to finance the
acquisition, construction or improvement of such fixed or capital assets;
provided that (i) such Liens and the Indebtedness secured thereby are incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement, (ii) the Indebtedness secured thereby does not
exceed 100% of the cost of acquiring, constructing or improving such fixed or
capital assets and (iii) such Liens shall not apply to any other assets of any
Company;
     (g) Liens arising in connection with repurchase agreements contemplated by
Section 6.02(i); provided that such security interests shall not apply to any
assets of any
Block Financial LLC Credit Agreement

47



--------------------------------------------------------------------------------



 



Company except for the mortgage loans or securities, as applicable, subject to
such repurchase agreements;
     (h) Liens arising in connection with Indebtedness permitted by Sections
6.02(p), which Liens are granted in the ordinary course of business;
     (i) Liens not otherwise permitted by this Section 6.03 so long as the
Obligations hereunder are contemporaneously secured equally and ratably with the
obligations secured thereby;
     (j) Liens not otherwise permitted by this Section 6.03, so long as the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed (as to all Companies) $250,000,000 at any one time;
     (k) Liens and transfers in connection with any RAL Receivables Transaction
or Other Receivables Transaction;
     (l) Liens securing Indebtedness permitted by Sections 6.02(o) or 6.02(t);
     (m) Liens on Unrestricted Margin Stock; and
     (n) Liens securing the Obligations.
          Section 6.04 Fundamental Changes; Sale of Assets. (a) The Credit
Parties will not, and will not permit any Material Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (other than Unrestricted Margin Stock), or all or substantially all of
the stock or assets related to its tax preparation business or liquidate or
dissolve, except (i) transfers in connection with any RAL Receivables
Transaction, Other Receivables Transaction or securitization otherwise permitted
hereby, (ii) sales and other transfers of mortgage loans (and/or related rights
and interests and servicing assets) and (iii) if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, (A) any Material Subsidiary other than the Borrower may merge into a
Credit Party in a transaction in which the Credit Party is the surviving
corporation, (B) any wholly owned Material Subsidiary other than the Borrower
may merge into any other wholly owned Material Subsidiary in a transaction in
which the surviving entity is a wholly owned Subsidiary, (C) any Material
Subsidiary other than the Borrower may sell, transfer, lease or otherwise
dispose of its assets to the Guarantor or to another Material Subsidiary and (D)
any Material Subsidiary other than the Borrower may liquidate or dissolve if the
Guarantor determines in good faith that such liquidation or dissolution is in
the best interests of the Guarantor and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 6.05.
          (b) Except as set forth on Schedule 6.04(b), the Credit Parties will
not, and will not permit any Material Subsidiary to, engage to any material
extent in any business other than businesses of the type conducted by the Credit
Parties and the Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto.
Block Financial LLC Credit Agreement

48



--------------------------------------------------------------------------------



 



          Section 6.05 Transactions with Affiliates. The Credit Parties will
not, and will not permit any other Company to, sell, lease or otherwise transfer
any assets to, or purchase, lease or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to such Company than could be obtained on an arm’s-length basis
from unrelated third parties, (b) transactions between or among Companies not
involving any other Affiliate, and (c) transactions involving the transfer of
mortgage loans and other assets for cash and other consideration of not less
than the sum of (i) the lesser of (x) the fair market value of such mortgage
loans and (y) the outstanding principal amount of such mortgage loans, and
(ii) the fair market value of such other assets, to a Subsidiary of the Borrower
that issues Indebtedness permitted by Section 6.02(r).
          Section 6.06 Restrictive Agreements. The Credit Parties will not, and
will not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that by its terms prohibits,
restricts or imposes any condition upon (a) the ability of any Company to
create, incur or permit to exist any Lien upon any of its material assets
(unless such agreement or arrangement does not prohibit, restrict or impose any
condition upon the ability of any Company to create, incur or permit to exist
any Lien in favor of the Administrative Agent or any Lender created hereunder),
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to the Guarantor or any other Subsidiary or to Guarantee Indebtedness
of the Guarantor or any other Subsidiary; provided that (i) the foregoing shall
not apply to restrictions and conditions imposed by law, by this Agreement or,
in the case of any banking Subsidiary, by any Governmental Authority having
jurisdiction over such Subsidiary, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on
Schedule 6.06 (but shall apply to any extension, renewal, amendment or
modification expanding the scope of any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the securitization, financing or other transfer of mortgage loans (and/or
related rights and interests and servicing assets) owned by the Borrower or any
of its Subsidiaries, (v) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
obligations permitted by this Agreement (including obligations secured by Liens
permitted by Section 6.03(j)) if such restrictions or conditions apply only to
the assets securing such obligations, (vi) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof and (vii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to Indebtedness
permitted hereunder pursuant to Section 6.02(m) or 6.02(v) or any RAL
Receivables Transaction or Other Receivables Transaction.
ARTICLE VII
GUARANTEE
          Section 7.01 Guarantee. (a) The Guarantor hereby unconditionally and
irrevocably guarantees to the Administrative Agent and the Lenders and their
respective
Block Financial LLC Credit Agreement

49



--------------------------------------------------------------------------------



 



successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.
          (b) The Guarantor further agrees to pay any and all expenses
(including all fees and disbursements of counsel) which may be paid or incurred
by the Administrative Agent or any Lender in enforcing, or obtaining advice of
counsel in respect of, any rights with respect to, or collecting, any or all of
the Obligations and/or enforcing any rights with respect to, or collecting
against, the Guarantor under this Article. This Article shall remain in full
force and effect until the Obligations and the obligations of the Guarantor
under the guarantee contained in this Article shall have been satisfied by
payment in full and the Commitments shall be terminated, notwithstanding that
from time to time prior thereto the Borrower may be free from any Obligations.
          (c) No payment or payments made by either Credit Party, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from either Credit Party or any other Person by virtue of
any action or proceeding or any set-off or appropriation or application, at any
time or from time to time, in reduction of or in payment of the Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
the Guarantor hereunder which shall, notwithstanding any such payment or
payments, remain liable hereunder for the Obligations until the Obligations are
paid in full and the Commitments are terminated.
          (d) The Guarantor agrees that whenever, at any time or from time to
time, it shall make any payment to the Administrative Agent or any Lender on
account of its liability hereunder, it will notify the Administrative Agent and
such Lender in writing that such payment is made under this Article for such
purpose.
          Section 7.02 Delay of Subrogation. Notwithstanding any payment or
payments made by the Guarantor hereunder, or any set-off or application of funds
of the Guarantor by the Administrative Agent or any Lender, the Guarantor shall
not be entitled to be subrogated to any of the rights of the Administrative
Agent or any Lender against the Borrower or against any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Obligations, nor shall the Guarantor seek or be entitled to
seek any contribution or reimbursement from the Borrower in respect of payments
made by the Guarantor hereunder, until all amounts owing to the Administrative
Agent and the Lenders by the Borrower on account of the Obligations are paid in
full and the Commitments are terminated. If any amount shall be paid to the
Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by the
Guarantor in trust for the Administrative Agent and the Lenders, segregated from
other funds of the Guarantor, and shall, forthwith upon receipt by the
Guarantor, be turned over to the Administrative Agent in the exact form received
by the Guarantor (duly indorsed by the Guarantor to the Administrative Agent, if
required) to be applied against the Obligations, whether matured or unmatured,
in such order as the Administrative Agent may determine. The provisions of this
Section shall be effective notwithstanding the termination of this Agreement and
the payment in full of the Obligations and the termination of the Commitments.
Block Financial LLC Credit Agreement

50



--------------------------------------------------------------------------------



 



          Section 7.03 Amendments, etc. with respect to the Obligations; Waiver
of Rights. The Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against the Guarantor, and without notice to
or further assent by the Guarantor, any demand for payment of any of the
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender, and any of the Obligations continued,
and the Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any Lender, and this Agreement and any
other documents executed and delivered in connection herewith may be amended,
modified, supplemented or terminated, in whole or in part, in accordance with
the provisions hereof as the Administrative Agent (or the requisite Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released. Neither the Administrative Agent nor any Lender
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Obligations or for this Agreement or any
property subject thereto. When making any demand hereunder against the
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on the Borrower or any other guarantor, and
any failure by the Administrative Agent or any Lender to make any such demand or
to collect any payments from the Borrower or any such other guarantor or any
release of the Borrower or such other guarantor shall not relieve the Guarantor
of its obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of the
Administrative Agent or any Lender against the Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
          Section 7.04 Guarantee Absolute and Unconditional. The Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon this Agreement or acceptance of this Agreement; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Agreement; and all dealings between the Borrower and the Guarantor, on
the one hand, and the Administrative Agent and the Lenders, on the other, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Agreement. The Guarantor waives diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon the Borrower
and the Guarantor with respect to the Obligations. This Article shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity, regularity or enforceability of this
Agreement, any other documents executed and delivered in connection herewith,
any of the Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Guarantor against the Administrative Agent or
any Lender, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of the Borrower or the Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Obligations, or of the Guarantor under this Article, in bankruptcy or in any
other instance.
Block Financial LLC Credit Agreement

51



--------------------------------------------------------------------------------



 



When pursuing its rights and remedies hereunder against the Guarantor, the
Administrative Agent and any Lender may, but shall be under no obligation to,
pursue such rights and remedies as it may have against the Borrower or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to pursue such other rights or remedies or to collect any
payments from the Borrower or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower or any such other Person or of any such collateral
security, guarantee or right of offset, shall not relieve the Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Lender against the Guarantor. This Article shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantor and its successors and assigns, and shall inure to the
benefit of the Administrative Agent and the Lenders, and their respective
successors, indorsees, transferees and assigns, until all the Obligations and
the obligations of the Guarantor under this Agreement shall have been satisfied
by payment in full and the Commitments shall be terminated, notwithstanding that
from time to time during the term of this Agreement the Borrower may be free
from any Obligations.
          Section 7.05 Reinstatement. This Article shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of either
Credit Party or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, either Credit Party or any
substantial part of its property, or otherwise, all as though such payments had
not been made.
          Section 7.06 Payments. The Guarantor hereby agrees that all payments
required to be made by it hereunder will be made to the Administrative Agent
without set-off or counterclaim in accordance with the terms of the Obligations,
including in the currency in which payment is due.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
          Section 8.01 Events of Default. Any of the following shall constitute
an Event of Default:
     (a) the Borrower shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;
     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;
Block Financial LLC Credit Agreement

52



--------------------------------------------------------------------------------



 



     (c) any representation or warranty made or deemed made by either Credit
Party (or any of its officers) in or in connection with this Agreement or any
amendment or modification hereof, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any amendment or modification hereof, shall prove to have been
incorrect in any material respect when made or deemed made;
     (d) either Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Credit Parties’ existence), 5.08 or 5.09 or in Article VI;
     (e) either Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent (given at the request of any Lender) to the Borrower;
     (f) either Credit Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
expiration of any applicable grace or cure period);
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity; provided that this clause
(g) shall not apply to (i) secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the assets securing such Indebtedness or
(ii) any obligation under a Hedging Agreement that becomes due as a result of a
default by a party thereto other than a Company;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of either Credit Party or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for either Credit Party or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
     (i) either Credit Party or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations
Block Financial LLC Credit Agreement

53



--------------------------------------------------------------------------------



 



of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors or (vi) take any action for the purpose
of effecting any of the foregoing;
     (j) either Credit Party or any Material Subsidiary shall become unable,
admit in writing or fail generally to pay its debts as they become due;
     (k) one or more final judgments for the payment of money shall be rendered
against the Guarantor, the Borrower, any Subsidiary or any combination thereof
and either (i) a creditor shall have commenced enforcement proceedings upon any
such judgment in an aggregate amount (to the extent not covered by insurance as
to which the relevant insurance company has not denied coverage) in excess of
$40,000,000 (a “Material Judgment”) or (ii) there shall be a period of 30
consecutive days during which a stay of enforcement of any Material Judgment
shall not be in effect (by reason of pending appeal or otherwise) (it being
understood that, notwithstanding the definition of “Default”, no “Default” shall
be triggered solely by the rendering of such a judgment or judgments prior to
the commencement of enforcement proceedings or the lapse of such 30 consecutive
day period, so long as such judgments are capable of satisfaction by payment at
any time);
     (l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Effect;
     (m) a Change in Control shall occur; or
     (n) the Guarantee contained in Article VII herein shall cease, for any
reason, to be in full force and effect in any material respect or either Credit
Party shall so assert.
          Section 8.02 Remedies Upon Event of Default. If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:
     (a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
     (c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all
Block Financial LLC Credit Agreement

54



--------------------------------------------------------------------------------



 



outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of the Administrative
Agent or any Lender.
          Section 8.03 Application of Funds. After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable as set forth in the proviso to Section 8.02), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:
          First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Section 2.12) payable to the Administrative Agent in its capacity as such;
          Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders (including fees, charges and disbursements of counsel to the
respective Lenders and amounts payable under Sections 2.10, 2.11 or 2.12),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
          Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and other Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;
          Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
          Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX
ADMINISTRATIVE AGENT
          Section 9.01 Appointment and Authority.
          Each of the Lenders hereby irrevocably appoints Bank of America to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and neither the Borrower
nor any other Credit Party shall have rights as a third party beneficiary of any
of such provisions.
          Section 9.02 Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its individual
Block Financial LLC Credit Agreement

55



--------------------------------------------------------------------------------



 



capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with any Company or any Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
          Section 9.03 Exculpatory Provisions. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
the Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
          The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 10.02) or (ii) in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower or a Lender.
          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Block Financial LLC Credit Agreement

56



--------------------------------------------------------------------------------



 



          Section 9.04 Reliance by Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
          Section 9.05 Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Section 9.06 Resignation of Administrative Agent. The Administrative
Agent may at any time give notice of its resignation to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, subject to the consent of the Borrower so long as no Event
of Default described in Section 8.01(a), (b) or (i) shall have occurred and be
continuing (which consent shall not be unreasonably withheld), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank so long as such Affiliate has an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon acceptance of appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring (or
Block Financial LLC Credit Agreement

57



--------------------------------------------------------------------------------



 



retired) Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
          Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as Swingline Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swingline Lender and (b) the
retiring Swingline Lender shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.
          Section 9.07 Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
          Section 9.08 No Other Duties, Etc.Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent or
Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
ARTICLE X
MISCELLANEOUS
          Section 10.01 Notices; Effectiveness; Electronic Communication.
          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
Block Financial LLC Credit Agreement

58



--------------------------------------------------------------------------------



 



          (i) if to the Borrower, the Guarantor, the Administrative Agent or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.01; and
          (ii) if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
          Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by telecopier shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
Block Financial LLC Credit Agreement

59



--------------------------------------------------------------------------------



 



event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, the
Guarantor, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, the
Guarantor, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
          (d) Change of Address, Etc. Each of the Borrower, the Guarantor, the
Administrative Agent and the Swingline Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the other parties hereto. Each other Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the Borrower, the Administrative Agent and the Swingline Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time, at the
request of the Administrative Agent, to ensure that the Administrative Agent has
on record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender. Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower, the Guarantor or their securities for purposes of United States
Federal or state securities laws.
          (e) Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices and Swingline Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
          Section 10.02 Amendments, Etc. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver
Block Financial LLC Credit Agreement

60



--------------------------------------------------------------------------------



 



thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Credit Parties therefrom shall in any event be
effective unless the same shall be permitted by Section 10.02(b), and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent or any Lender may have had notice or
knowledge of such Default at the time.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Credit Parties and the Required Lenders or by the Credit
Parties and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.13(b) or (c) or Section 8.03 in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) release the guarantee contained in
Article VII, without the written consent of each Lender, (vi) waive any of the
conditions precedent to the Closing Date set forth in Section 4.01 without the
written consent of each Lender or (vii) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent or the Swingline Lender, as the case
may be.
          Section 10.03 Enforcement. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Credit
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with
Section 8.02 for the benefit of all the Lenders; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the Swingline Lender from exercising the rights and remedies that inure to
its benefit (solely in its capacity as Swingline Lender) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 10.10 (subject to the terms of Section 2.13), or (d) any Lender
from filing proofs of claim or appearing
Block Financial LLC Credit Agreement

61



--------------------------------------------------------------------------------



 



and filing pleadings on its own behalf during the pendency of a proceeding
relative to either Credit Party under any debtor relief law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
          Section 10.04 Expenses; Indemnity; Damage Waiver.
          (a) The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable and documented fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement and any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, or any Lender, including the reasonable
and documented fees, charges and disbursements of any counsel for the
Administrative Agent, or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including in
connection with any workout, restructuring or negotiations in respect thereof.
          (b) The Credit Parties shall jointly and severally indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”), against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Company, or any
Environmental Liability related in any way to any Company, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee or any Company is a party thereto; provided
that such indemnity shall not be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or any of its
Related Parties.
          (c) To the extent that either Credit Party fails to pay any amount
required to be paid by it to the Administrative Agent or the Swingline Lender
under Section 10.04(a) or (b) but without affecting such Credit Party’s
reimbursement obligations with respect
Block Financial LLC Credit Agreement

62



--------------------------------------------------------------------------------



 



thereto, each Lender severally agrees to pay to the Administrative Agent or the
Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Swingline Lender in its capacity as such. The Administrative Agent or the
Swingline Lender shall have the right to deduct any amount owed to it by any
Lender under this subsection (c) from any payment made by it to such Lender
hereunder.
          (d) To the extent permitted by applicable law, the Credit Parties
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds thereof.
          (e) No Indemnitee referred to in subsection (b) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
          (f) All amounts due under this Section shall be payable promptly after
written demand therefor.
          Section 10.05 Payments Set Aside. To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any debtor relief law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
Block Financial LLC Credit Agreement

63



--------------------------------------------------------------------------------



 



          Section 10.06 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by a Credit Party without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
          (b) Any Lender may assign to one or more assignees (other than a
Credit Party or any of its Affiliates or a Defaulting Lender) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that (i) each
of the Borrower and the Administrative Agent (and, in the case of an assignment
of all or a portion of a Commitment or any Lender’s obligations in respect of
its risk participation in Swingline Loans, the Swingline Lender) must give its
prior written consent to such assignment (which consent shall not be
unreasonably withheld), (ii) except in the case of an assignment to a Lender or
an Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, (iv) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500, and (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; provided, further, that
any consent of the Borrower otherwise required under this subsection shall not
be required if an Event of Default has occurred and is continuing. Upon
acceptance and recording pursuant to Section 10.06(d), from and after the
effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.10, 2.11, 2.12 and 10.04). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.06(e).
Block Financial LLC Credit Agreement

64



--------------------------------------------------------------------------------



 



          (c) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and each Credit Party, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender.
          (d) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 10.06(b)
and any written consent to such assignment required by Section 10.06(b), the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this subsection.
          (e) Any Lender may, without the consent of either Credit Party, the
Administrative Agent or the Swingline Lender, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Credit Parties, the Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender (rather than its Participant) shall retain the
sole right to enforce this Agreement and to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 10.02(b) that affects such Participant. Subject to
Section 10.06(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.10, 2.11 and 2.12 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.10 or 2.12 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.12 unless the Borrower
is notified of the participation sold to such Participant and such
Block Financial LLC Credit Agreement

65



--------------------------------------------------------------------------------



 



Participant agrees, for the benefit of the Borrower, to comply with
Section 2.12(e) as though it were a Lender.
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any such pledge or assignment to a Federal Reserve Bank,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.
          (h) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any state thereof. In addition,
notwithstanding anything to the contrary in this Section 10.04(h), any SPC may
(A) with notice to, but without the prior written consent of, the Borrower and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting Lender, or with
the prior written consent of the Borrower and the Administrative Agent (which
consent shall not be unreasonably withheld) to any financial institutions
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans, and (B) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC; provided that non-public information with
respect to the Borrower may be disclosed only with the Borrower’s consent which
will not be unreasonably withheld. This subsection (h) may not be amended
without the written consent of any SPC with Loans outstanding at the time of
such proposed amendment. An SPC shall not be entitled to receive any greater
payment under Section 2.10 or 2.12 than the applicable Granting Lender would
have been entitled to receive under such Sections if the Granting Lender had
made the relevant credit extension.
          (i) Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, upon 30 days’ notice to the Borrower
and the Lenders, resign as
Block Financial LLC Credit Agreement

66



--------------------------------------------------------------------------------



 



Swingline Lender. In the event of any such resignation as Swingline Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor
Swingline Lender hereunder (subject to the consent of such Lender to serve as a
successor Swingline Lender); provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of Bank of America as
Swingline Lender. If Bank of America resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swingline Loans
pursuant to Section 2.03(c). Upon the appointment of a successor Swingline
Lender, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Swingline Lender.
          (j) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in
Swingline Loans in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this subsection, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
          Section 10.07 Survival. All covenants, agreements, representations and
warranties made by the Credit Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
and so long as the Commitments have not expired or terminated. The provisions of
Sections 2.10, 2.11, 2.12, 10.04 and 10.05(b) and Article IX shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.
          Section 10.08 Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which
Block Financial LLC Credit Agreement

67



--------------------------------------------------------------------------------



 



shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.
          Section 10.09 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section 10.09,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by debtor relief laws, as
determined in good faith by the Administrative Agent or the Swingline Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
          Section 10.10 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of either Credit Party against any of and all the
obligations of such Credit Party now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
          Section 10.11 Governing Law; Jurisdiction; Etc.
          (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Block Financial LLC Credit Agreement

68



--------------------------------------------------------------------------------



 



          (b) SUBMISSION TO JURISDICTION. EACH CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST EITHER CREDIT PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
          (c) WAIVER OF VENUE. EACH CREDIT PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 10.11(b). EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
          (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
          Section 10.12 Waiver of Jury Trial. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD
Block Financial LLC Credit Agreement

69



--------------------------------------------------------------------------------



 



NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          Section 10.13 Treatment of Certain Information; Confidentiality. Each
of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or its
Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than either Credit
Party. For the purposes of this Section, “Information” means all information
received from any Company relating to any Company or its business, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by such Company; provided that,
in the case of information received from any Company after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          Each of the Administrative Agent and each Lender acknowledges that
(a) the Information may include material non-public information concerning any
Company, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable law, including United States Federal
and state securities laws.
          Section 10.14 Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and,
Block Financial LLC Credit Agreement

70



--------------------------------------------------------------------------------



 



to the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.
          Section 10.15 No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Credit Party acknowledges and agrees that: (i)
(A) the arranging and other services regarding this Agreement provided by the
Administrative Agent, the Lenders and the Arrangers are arm’s-length commercial
transactions between the Credit Parties and their Affiliates, on the one hand,
and the Administrative Agent, the Lenders and the Arrangers, on the other hand,
(B) each of the Credit Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
each Credit Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, each Lender and
each Arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for either Credit Party or
any of its Affiliates, or any other Person and (B) none of the Administrative
Agent, any Lender or any Arranger has any obligation to the Credit Parties or
any of their Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Credit Parties and their
respective Affiliates, and none of the Administrative Agent, any Lender or any
Arranger has any obligation to disclose any of such interests to the Credit
Parties or their Affiliates. To the fullest extent permitted by law, each of the
Credit Parties hereby waives and releases any claims that it may have against
the Administrative Agent, the Lenders and the Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
          Section 10.16 Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
          Section 10.17 Termination of Existing Agreements.
          The Lenders that are parties to either Existing Agreement (and which
constitute “Required Lenders” under and as defined in such Existing Agreement)
hereby waive the any
Block Financial LLC Credit Agreement

71



--------------------------------------------------------------------------------



 



notice requirement set forth in such Existing Agreement for terminating the
commitments under such Existing Agreement, and such Lenders and the Borrower
agree that, subject to the Borrower’s payment of all amounts then payable under
such Existing Agreement (whether or not then due), the commitments under such
Existing Agreement shall be terminated on the Closing Date. After the
termination of such commitments, such Existing Agreement shall be of no further
force or effect (except for provisions thereof which by their terms survive
termination thereof).
          Section 10.18 USA PATRIOT Act. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
Block Financial LLC Credit Agreement

72



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.

           

BLOCK FINANCIAL LLC
      By:   /s/ Becky S. Shulman         Becky S. Shulman, President and        
Chief Financial Officer     

            H&R BLOCK, INC.
      By:   /s/ Becky S. Shulman         Becky S. Shulman, Senior Vice President
and         Chief Financial Officer     

Block Financial LLC Credit Agreement

73



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ Aamir Saleem         Aamir Saleem        Vice President     

Block Financial LLC Credit Agreement

74



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender and
Swingline Lender
      By:   /s/ James H. Harper         James H. Harper        Vice President   
 

Block Financial LLC Credit Agreement

75



--------------------------------------------------------------------------------



 



           
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Barbara Van Meerten         Barbara Van Meerten        Director 
   

Block Financial LLC Credit Agreement

76



--------------------------------------------------------------------------------



 



            BNP PARIBAS, as a Lender
      By:   /s/ Scott Tricarico         Scott Tricarico        Vice President   
 

Block Financial LLC Credit Agreement

77



--------------------------------------------------------------------------------



 



            COMPASS BANK, as a Lender
      By:   /s/ Ramon Garcia         Ramon Garcia        Vice President     

Block Financial LLC Credit Agreement

78



--------------------------------------------------------------------------------



 



            CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a Lender
      By:   /s/ Corey Billups         Corey Billups        Managing Director   
          By:   /s/ Blake Wright         Blake Wright        Managing Director 
   

Block Financial LLC Credit Agreement

79



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK
BRANCH, as a Lender
      By:   /s/ Frederick W. Laird         Frederick W. Laird        Managing
Director              By:   /s/ Heidi Sandquist         Heidi Sandquist       
Director     

Block Financial LLC Credit Agreement

80



--------------------------------------------------------------------------------



 



            SCOTIABANC INC.,
as a Lender
      By:   /s/ J. F. Todd         J. F. Todd        Managing Director       
THE BANK OF NOVA SCOTIA, as a Lender
      By:   /s/ Todd S. Meller         Todd S. Meller        Managing Director 
   

Block Financial LLC Credit Agreement

81



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as a Lender
      By:   /s/ K. Scott Bazemore         K. Scott Bazemore        Vice
President     

Block Financial LLC Credit Agreement

82



--------------------------------------------------------------------------------



 



            TORONTO DOMINION (NEW YORK)
LLC, as a Lender
      By:   /s/ Debbi L. Brito         Debbi L. Brito        Authorized
Signatory     

Block Financial LLC Credit Agreement

83



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO MITSUBISHI
UFJ, LTD., as a Lender
      By:   /s/ Christine Howatt         Christine Howatt        Authorized
Signatory     

Block Financial LLC Credit Agreement

84



--------------------------------------------------------------------------------



 



            CIBC INC., as a Lender
      By:   /s/ Dominic J. Sorresso         Dominic J. Sorresso        Executive
Director

CIBC World Markets Corp.
Authorized Signatory     

Block Financial LLC Credit Agreement

85



--------------------------------------------------------------------------------



 



            COMERICA BANK, as a Lender
      By:   /s/ Mark J. Leveille         Mark J. Leveille        Vice President 
   

Block Financial LLC Credit Agreement

86



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Gaylen Frazier         Gaylen Frazier        A.V.P.     

Block Financial LLC Credit Agreement

87



--------------------------------------------------------------------------------



 



            KEYBANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ David M. Morris         David M. Morris        Vice President   
 

Block Financial LLC Credit Agreement

88



--------------------------------------------------------------------------------



 



            PNC BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ D. R. Mitchell         D. R. Mitchell        EVP     

Block Financial LLC Credit Agreement

89



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA,
as a Lender
      By:   /s/ Nicholas J. Woyevodsky         Nicholas J. Woyevodsky       
Attorney-In-Fact
Royal Bank of Canada     

Block Financial LLC Credit Agreement

90



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC, as a Lender
      By:   /s/ Irja R. Otsa         Irja R. Otsa        Associate Director     
        By:   /s/ Mary E. Evans         Mary E. Evans        Associate Director 
   

Block Financial LLC Credit Agreement

91



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS BANK USA,
as a Lender
      By:   /s/ Mark Walton         Mark Walton        Authorized Signatory     

Block Financial LLC Credit Agreement

92



--------------------------------------------------------------------------------



 



            BRANCH BANKING AND TRUST
COMPANY, as a Lender
      By:   /s/ Roberts A. Bass         Roberts A. Bass        Senior Vice
President     

Block Financial LLC Credit Agreement

93



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, as a Lender
      By:   /s/ Tim Adair         Tim Adair        Assistant Vice President     

Block Financial LLC Credit Agreement

94



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING
CORPORATION, as a Lender
      By:   /s/ William M. Ginn         William M. Ginn        Executive
Director     

Block Financial LLC Credit Agreement

95



--------------------------------------------------------------------------------



 



            UMB BANK, N.A. as a Lender
      By:   /s/ Martin Nay         Martin Nay        Senior Vice President     

Block Financial LLC Credit Agreement

96



--------------------------------------------------------------------------------



 



            THE BANK OF EAST ASIA, LIMITED,
NEW YORK BRANCH, as a Lender
      By:   /s/ Kenneth Pettis         Kenneth Pettis        Senior Vice
President              By:   /s/ Kitty Sin         Kitty Sin        Senior Vice
President     

Block Financial LLC Credit Agreement

97



--------------------------------------------------------------------------------



 



            COMMERCE BANK N.A., as a Lender
      By:   /s/ David C. Enslen         David C. Enslen        Senior Vice
President     

Block Financial LLC Credit Agreement

98



--------------------------------------------------------------------------------



 



            TAIPEI FUBON COMMERCIAL
BANK, as a Lender
      By:   /s/ Michael Tan         Michael Tan        VP and DGM     

Block Financial LLC Credit Agreement

99



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES

                              Applicable Lender   Commitment   Percentage
Bank of America, N.A.
  $ 150,000,000       8.82352941 %
BNP Paribas
  $ 150,000,000       8.82352941 %
Wells Fargo Bank, National Association
  $ 150,000,000       8.82352941 %
Compass Bank
  $ 100,000,000       5.88235294 %
Credit Agricole Corporate & Investment Bank
  $ 100,000,000       5.88235294 %
Deutsche Bank AG New York Branch
  $ 100,000,000       5.88235294 %
Scotiabanc Inc.
  $ 50,000,000       2.94117647 %
The Bank of Nova Scotia
  $ 50,000,000       2.94117647 %
SunTrust Bank
  $ 100,000,000       5.88235294 %
Toronto Dominion (New York) LLC
  $ 100,000,000       5.88235294 %
The Bank Of Tokyo Mitsubishi UFJ, Ltd.
  $ 75,000,000       4.41176471 %
CIBC Inc.
  $ 75,000,000       4.41176471 %
Comerica Bank
  $ 75,000,000       4.41176471 %
U.S. Bank National Association
  $ 75,000,000       4.41176471 %
KeyBank, National Association
  $ 50,000,000       2.94117647 %
PNC Bank National Association
  $ 50,000,000       2.94117647 %
Royal Bank of Canada
  $ 50,000,000       2.94117647 %
UBS Loan Finance LLC
  $ 50,000,000       2.94117647 %
Goldman Sachs Bank USA
  $ 30,000,000       1.76470588 %
Branch Banking and Trust Company
  $ 25,000,000       1.47058824 %
Fifth Third Bank
  $ 25,000,000       1.47058824 %
Sumitiomo Mitsui Banking Corporation
  $ 25,000,000       1.47058824 %
UMB Bank, N.A.
  $ 15,000,000       0.88235294 %
The Bank of East Asia, Limited, New York Branch
  $ 10,000,000       0.58823529 %
Commerce Bank N.A.
  $ 10,000,000       0.58823529 %
Taipei Fubon Commercial Bank
  $ 10,000,000       0.58823529 %
 
               
Total
  $ 1,700,000,000       100.00000000 %

1



--------------------------------------------------------------------------------



 



SCHEDULE 3.04(a)
Guarantee Obligations
None.

1



--------------------------------------------------------------------------------



 



SCHEDULE 3.06
Disclosed Matters
None.

2



--------------------------------------------------------------------------------



 



SCHEDULE 3.13
Subsidiaries
     The following is a list of the direct and indirect subsidiaries of H&R
Block, Inc., a Missouri corporation.

      Company Name   Domestic Jurisdiction
Aculink Mortgage Solutions, LLC
  Florida
AcuLink of Alabama, LLC
  Alabama
Ada Services Corporation
  Massachusetts
BFC Transactions, Inc.
  Delaware
Birchtree Financial Services, Inc.
  Oklahoma
Birchtree Insurance Agency, Inc.
  Missouri
Block Financial LLC
  Delaware
CFS-McGladrey, LLC
  Massachusetts
Cfstaffing, Ltd.
  British Columbia
Cityfront, Inc.
  Delaware
Companion Insurance, Ltd.
  Bermuda
Companion Mortgage Corporation
  Delaware
Creative Financial Staffing of Western Washington, LLC
  Massachusetts
EquiCo, Inc.
  California
Express Tax Service, Inc.
  Delaware
Financial Marketing Services, Inc.
  Michigan
Financial Stop Inc.
  British Columbia
FM Business Services, Inc.
  Delaware
Franchise Partner, Inc.
  Nevada
H&R Block (India) Private Limited
  India
H&R Block (Nova Scotia), Incorporated
  Nova Scotia
H&R Block Bank
  Missouri
H&R Block Canada Financial Services, Inc.
  Federally Chartered
H&R Block Canada, Inc.
  Federally Chartered
H&R Block Eastern Enterprises, Inc.
  Missouri
H&R Block Enterprises LLC
  Missouri
H&R Block Global Solutions (Hong Kong) Limited
  Hong Kong
H&R Block Group, Inc.
  Delaware
H&R Block Insurance Agency, Inc.
  Delaware
H&R Block Limited
  New South Wales
H&R Block Management, LLC
  Delaware
H&R Block Tax and Business Services, Inc.
  Delaware
H&R Block Tax Institute, LLC
  Missouri
H&R Block Tax Services LLC
  Missouri
H&R Block, Inc.
  Missouri
HRB Advance LLC
  Delaware
HRB Center LLC
  Missouri

3



--------------------------------------------------------------------------------



 



      Company Name   Domestic Jurisdiction
HRB Concepts LLC
  Delaware
HRB Corporate Enterprises LLC
  Delaware
HRB Corporate Services LLC
  Missouri
HRB Digital LLC
  Delaware
HRB Digital Technology Resources LLC
  Delaware
HRB Expertise LLC
  Missouri
HRB Flint Hills LLC
  Missouri
HRB Innovations, Inc.
  Delaware
HRB International LLC
  Missouri
HRB Products LLC
  Missouri
HRB Support Services LLC
  Delaware
HRB Tax & Technology Leadership LLC
  Missouri
HRB Tax Group, Inc.
  Missouri
HRB Technology Holding LLC
  Delaware
HRB Technology LLC
  Missouri
McGladrey Capital Markets Canada Inc.
  Federally Chartered
McGladrey Capital Markets Europe Limited
  United Kingdom
McGladrey Capital Markets LLC
  Delaware
OOMC Holdings LLC
  Delaware
OOMC Residual Corporation
  New York
O’Rourke Career Connections, LLC
  California
Pension Resources, Inc.
  Illinois
Provident Mortgage Services, Inc.
  Delaware
RedGear Technologies, Inc.
  Missouri
RSM Employer Services Agency of Florida, Inc.
  Florida
RSM Employer Services Agency, Inc.
  Georgia
RSM EquiCo, Inc.
  Delaware
RSM McGladrey Business Services, Inc.
  Delaware
RSM McGladrey Business Solutions, Inc.
  Delaware
RSM McGladrey Employer Services, Inc.
  Georgia
RSM McGladrey Insurance Services, Inc.
  Delaware
RSM McGladrey TBS, LLC
  Delaware
RSM McGladrey, Inc.
  Delaware
Sand Canyon Acceptance Corporation
  Delaware
Sand Canyon Corporation
  California
Sand Canyon Securities Corp.
  Delaware
Sand Canyon Securities II Corp.
  Delaware
Sand Canyon Securities III Corp.
  Delaware
Sand Canyon Securities IV LLC
  Delaware
ServiceWorks, Inc.
  Delaware
TaxNet Inc.
  California
TaxWorks, Inc.
  Delaware
West Estate Investors, LLC
  Missouri
Woodbridge Mortgage Acceptance Corporation
  Delaware

4



--------------------------------------------------------------------------------



 



SCHEDULE 6.02
Existing Indebtedness
None.

5



--------------------------------------------------------------------------------



 



SCHEDULE 6.03
Existing Liens

  •   Existing liens on copiers, telephone and computer equipment and other
specifically identified equipment (and proceeds thereof, accessions thereto and
other related property) in favor of sellers, lessors or financers thereof.
    •   Liens related to the following UCC financing statements.

                                                  General description Debtor  
Secured Party   State   File No.   File Date   of Collateral
Companion Mortgage Corporation
  JPMorgan Chase Bank, NA   DE     53688620     11/30/2005 (amended 11/30/05)  
A/R and proceeds; Negotiable instruments and proceeds
 
                       
H&R Block Bank
  Federal Home Loan Bank of Des Moines   MO     20060060533G     5/31/2006
(amended 12/18/06, 4/9/09)   Accounts and proceeds; Negotiable instruments and
proceeds
 
                       
H&R Block Bank
  Kennedy, Harold Elton   MO     20090112360F     11/17/2009   Notice of
Bailment
 
                       
H&R Block Bank
  Fannie Mae   MO     20070130050K     11/26/2007   All loans and other property
sold or assigned to Secured Party by Debtor
 
                       
H&R Block Bank
  Federal Reserve Bank of Kansas City   MO     20080100822E     9/16/2008   All
accounts, chattel paper and other property assigned to Secured Party by Debtor
 
                       
RSM McGladrey Employer Services, Inc.
  RSM McGladrey Business Services, Inc.   GA     6005006544     5/27/2005  
Contracts specified in asset purchase agreement and property related thereto
 
                       
RSM McGladrey, Inc.
  GreatAmerica Leasing Corporation   DE     20091076360     4/4/2009   Specific
software and related property
 
                       
H&R Block Eastern Enterprises, Inc.
  Pantops Shopping
Center I, LLC   MO     20070143525M     12/31/2007   Property of Debtor at
specific location in Albermarle County, VA
 
                       
H&R Block Eastern Enterprises, Inc.
  Village at Time Corners, LP   MO     20090076200H     8/13/2004 (in lieu)  
Property of Debtor at specific location in Ft. Wayne, IN
 
                       
H&R Block Enterprises LLC
  Iskum II, LLC   MO     20090105920K     11/3/2004   Property of Debtor at
specific location in Salem, OR
 
                       
H&R Block, Inc.
  TUO-Houston Long
Point, LLC   MO     20080113972E     10/23/2008   Property of Debtor at specific
location in Houston, TX

6



--------------------------------------------------------------------------------



 



SCHEDULE 6.04(b)
Additional Businesses

  •   Businesses that offer products and services typically provided by finance
companies, banks and other financial service providers, including consumer
finance and mortgage-loan related products and services, credit products,
insurance products, check cashing, money orders, wire transfers, stored value
cards, bill payment services, notary services and similar products and services.
    •   Businesses that offer financial, or financial-related, products and
services that can be marketed, provided or distributed by leveraging the retail
locations of Guarantor’s Subsidiaries or the relationships of such Subsidiaries
with their clients as a tax return preparer or financial advisor or service
provider.
 

7



--------------------------------------------------------------------------------



 



SCHEDULE 6.06
Existing Restrictions

  •   Indenture dated as of October 20, 1997 (the “October 20, 1997 Indenture”),
by and between the Credit Parties and Deutsche Bank Trust Company Americas
(f/k/a Bankers Trust Company) (the “First Trustee”), along with the:

  1.   The First Supplemental Indenture dated as of April 18, 2000, among the
Credit Parties, the First Trustee and The Bank of New York, as separate trustee
under the Indenture;     2.   The Officers’ Certificate of the Borrower dated
October 26, 2004 establishing the terms of the Borrower’s 5.125% Notes due 2014,
which are guaranteed by the Guarantor pursuant to the guarantees endorsed on
said Notes; and     3.   The Officers’ Certificate of the Borrower dated
January 11, 2008 establishing the terms of the Borrower’s 7.875% Notes due 2013,
which are guaranteed by the Guarantor pursuant to the guarantees endorsed on
said Notes.

  •   Certain Subsidiaries must maintain capital requirements which could impair
their ability to pay dividends or other distributions.     •   Credit and
Guarantee Agreement dated as of January 12, 2010, among the Borrower, the
Guarantor and HSBC Bank USA, National Association.

8



--------------------------------------------------------------------------------



 



SCHEDULE 10.01
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
BORROWER or GUARANTOR:
Block Financial LLC
H&R Block, Inc.
One H&R Block Way
Kansas City, Missouri 64105
Attention: Andrew Somora
Telephone: 816 854-4529
Telecopier: 816 802-1043
Electronic Mail: ASomora@HRBlock.com
and
Attention: Vince Clark
Telephone: 816 854-5559
Telecopier: 816 854-8045
Electronic Mail: Vince.Clark@HRBlock.com
Website Address: www.HRBlock.com
U.S. Taxpayer Identification Number: 52-1781495 (Borrower)/ 44-0607856
(Guarantor)
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Loans):
Bank of America, N.A.
101 N. Tryon Street
Mail Code: NC1-001-04-39
Charlotte, NC 28255-0001
Attention: Robert Garvey
Telephone: 980-387-9468
Telecopier: 617-310-3288
Electronic Mail: robert.garvey@baml.com
Account No.: 1366212250600
Ref: BLOCK FINANCIAL LLC
ABA# 026009593
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
1455 Market Street
Mail Code: CA5-701-05-19
San Francisco, CA 94103-1399

1



--------------------------------------------------------------------------------



 



Attention: AAmir Saleem
Telephone: 415-436-2769
Telecopier: 415-503-5089
Electronic Mail: aamir.saleem@baml.com
SWINGLINE LENDER:
Bank of America, N.A.
101 N. Tryon Street
Mail Code: NC1-001-04-39
Charlotte, NC 28255-0001
Attention: Robert Garvey
Telephone: 980-387-9468
Telecopier: 617-310-3288
Electronic Mail: robert.garvey@baml.com
Account No.: 1366212250600
Ref: BLOCK FINANCIAL LLC
ABA# 026009593

2



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:                     , ___
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
          Reference is made to that certain Credit and Guarantee Agreement,
dated as of March 4, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Block Financial
LLC, a Delaware limited partnership (the “Borrower”), H&R Block, Inc., as
guarantor, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and Swingline Lender.
          The undersigned hereby requests (select one):
          o A Borrowing of Committed Loans                  o A conversion or
continuation of Loans
          1. On            (a Business Day).
          2. In the amount of $                                        .
          3. Comprised of                                                .
         [Type of Committed Loan requested]
          4. For Eurodollar Rate Loans: with an Interest Period of           
[weeks][months].
          The Committed Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01 of the Agreement.

            BLOCK FINANCIAL LLC
      By:           Name:           Title:        

Form of Committed Loan Notice

A - 1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SWINGLINE LOAN NOTICE
Date:                     , _____

     
To:
  Bank of America, N.A., as Swingline Lender
 
  Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
          Reference is made to that certain Credit and Guarantee Agreement,
dated as of March 4, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Block Financial
LLC, a Delaware limited partnership (the “Borrower”), H&R Block, Inc., as
guarantor, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and Swingline Lender.
          The undersigned hereby requests a Swingline Loan:
          1. On                                          (a Business Day).
          2. In the amount of $                    .
          The Swingline Borrowing requested herein complies with the
requirements of the provisos to the first sentence of Section 2.04(a) of the
Agreement.

            BLOCK FINANCIAL LLC
      By:           Name:           Title:        

Form of Swingline Loan Notice

B - 1



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF NOTE
          FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises
to pay to                      or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Credit and Guarantee Agreement, dated as of March 4,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, H&R Block, Inc., as guarantor,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Swingline Lender.
          The Borrower promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement.
Except as otherwise provided in Section 2.04(f) of the Agreement with respect to
Swingline Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
          This Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.
          The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
Form of Note

C - 1



--------------------------------------------------------------------------------



 



          THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

            BLOCK FINANCIAL LLC
      By:           Name:           Title:        

Form of Note

C - 2



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of                        
Principal   Outstanding         Type of   Amount of   End of   or Interest  
Principal         Loan   Loan   Interest   Paid This   Balance   Notation Date  
Made   Made   Period   Date   This Date   Made By                              
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                     

Form of Note

C - 3



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Compliance Certificate

D - 1

 



--------------------------------------------------------------------------------



 



EXHIBIT D-1
ASSIGNMENT AND ACCEPTANCE
          This Assignment and Acceptance (this “Assignment and Acceptance”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit and Guarantee Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.
          For an agreed consideration, [the][each] Assignor hereby irrevocably
sells and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Swingline Loans included in such facilities5) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively
 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.   5   Include all applicable subfacilities.

D - 2 - 1



--------------------------------------------------------------------------------



 



as [the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by [the][any]
Assignor.

             
1.
  Assignor[s]:  
 
   
 
           
 
           
 
           
 
           
2.
  Assignee[s]:  
 
   
 
           
 
     
 
   
 
                [for each Assignee, indicate [Affiliate] of [identify Lender]]  
 
 
           
3.
  Borrower(s):  
 
   

4.   Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement   5.   Credit Agreement: Credit and Guarantee
Agreement, dated as of March 4, 2010, among Block Financial LLC, a Delaware
limited partnership (the “Borrower”), H&R Block, Inc., as guarantor, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and Swingline Lender   6.   Assigned Interest[s]:6

                                                                      Aggregate
Amount of                                         Commitment/Loans     Amount of
    Percentage Assigned                     Facility     for all    
Commitment/Loans     of Commitment/         Assignor[s]7   Assignee[s]8    
Assigned9     Lenders10     Assigned     Loans11     CUSIP Number  
 
                  $       $         %          
 
                                       
 
                  $       $         %          
 
                                       
 
                  $       $         %          
 
                                       

 

6   The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.   7   List each Assignor, as appropriate.   8
  List each Assignee, as appropriate.   9   Fill in the appropriate terminology
for the types of facilities under the Credit Agreement that are being assigned
under this Assignment (e.g. “Revolving Credit Commitment”, “Term Loan
Commitment”, etc.).   10   Amounts in this column and in the column immediately
to the right to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   11
  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2



--------------------------------------------------------------------------------



 



          [7. Trade Date:                                         ]12
Effective Date:                     , 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
          The terms set forth in this Assignment and Acceptance are hereby
agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

          [Consented to and]13 Accepted:    
 
        BANK OF AMERICA, N.A., as     Administrative Agent    
 
       
By:
       
 
 
 
Title:    
 
        [Consented to:]14    
 
        BLOCK FINANCIAL LLC    
 
       
By:
       
 
       
 
  Title:    
 
        [SWINGLINE LENDER]    
 
       
By:
       
 
       
 
  Title:    

 

12   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.   13   To be added
only if the consent of the Administrative Agent is required by the terms of the
Credit Agreement.   14   To be deleted only if the consent of the Borrower
and/or other parties (e.g. Swingline Lender) is not required by the terms of the
Credit Agreement.

3



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
          1. Representations and Warranties.
          1.1. Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
          1.2. Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06(b) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b) of the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section ___thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Acceptance and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms

4



--------------------------------------------------------------------------------



 



all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
          3. General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of
                     [confirm that choice of law provision parallels the Credit
Agreement].

5